                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 1 of 37


                                                                                         1 J. GARY GWILLIAM (SBN. 33430)
                                                                                           JAYME L. WALKER (SBN. 273159)
                                                                                         2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

                                                                                         3 1999 Harrison St., Suite 1600,
                                                                                           Oakland, CA 94612
                                                                                         4 Phone: (510) 832-5411
                                                                                           Fax: (510) 832-1918
                                                                                         5 Email: ggwilliam@giccb.com
                                                                                                   jwalker@giccb.com
                                                                                         6

                                                                                         7 MICHAEL E. CARDOZA (SBN 52264)
                                                                                           The Cardoza Law Offices
                                                                                         8 1407 Oakland Blvd. Ste 200
                                                                                           Walnut Creek, CA 94596
                                                                                         9 Telephone: (925) 274-2900
                                                                                           Facsimile: (925) 274-2910
                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 Attorneys for Plaintiffs
                                                                                           JOHN AND ROSE BAUER
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12

                                                                                        13                                 UNITED STATES DISTRICT COURT
                                                A Professional Corporation




                                                                                        14                                NORTHERN DISTRICT OF CALIFORNIA
                                                  ATTORNEYS AT LAW




                                                                                        15                                       San Francisco Division

                                                                                        16 JOHN BAUER, an individual and as         Case No.: 3:19-cv-04593-LB
                                                                                           Successor in Interest of Jacob Bauer,
                                                                                        17 deceased; ROSE BAUER, an individual and [ASSIGNED FOR ALL PURPOSES TO THE
                                                                                           as Successor in Interest of Jacob Bauer, HON. LAUREL BEELER]
                                                                                        18 deceased;
                                                                                                                                    [REDACTED]
                                                                                        19                Plaintiffs,               PLAINTIFFS JOHN AND ROSE BAUER’S
                                                                                                                                    OPPOSITION TO DEFENDANTS’ MOTION
                                                                                        20 vs.                                      FOR SUMMARY JUDGMENT/PARTIAL
                                                                                        21 CITY OF PLEASANTON; BRADLEE              SUMMARY JUDGMENT
                                                                                           MIDDLETON; JONATHAN CHIN;
                                                                                        22 RICHARD TROVAO; STEVEN                   Date: April 8, 2021
                                                                                                                                    Time: 9:30 a.m.
                                                                                        23 BENNETT; ALEX KOUMISS; JASON             Dept.: Courtroom B – 15th Floor (San Francisco)
                                                                                           KNIGHT; MARTY BILLDT; DAVID
                                                                                        24 SPILLER; and DOES 1 to 50, inclusive;    Judge: Hon. Laurel Beeler

                                                                                        25                   Defendants.                    Date Removed: August 7, 2019
                                                                                                                                            Complaint Filed: June 20, 2019
                                                                                        26
                                                                                                                                            Trial Date: July 19, 2021
                                                                                        27

                                                                                        28


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                                            CASE NO. 3:19-CV-04593-LB
                                                                                                 Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 2 of 37


                                                                                         1                                                      TABLE OF CONTENTS

                                                                                         2                                                                                                                                      Page

                                                                                         3 I.        INTRODUCTION ...............................................................................................................1

                                                                                         4 II.       STATEMENT OF FACTS ..................................................................................................2

                                                                                         5           A.            Plaintiffs Notified the Pleasanton Police Department Four Times
                                                                                                                   That Jacob Was in a Mental Health Crisis, Including Three Days
                                                                                         6                         Before He Was Killed. .............................................................................................2
                                                                                         7           B.            Middleton and Chin Should Have Known That Jacob Was in a
                                                                                                                   Mental Health Crisis. ...............................................................................................3
                                                                                         8
                                                                                                     C.            Middleton and Chin Unlawfully Attempted to Handcuffed
                                                                                         9                         Jacob Bauer and Violently Escalated the Encounter. ..............................................4
                                                                                        10           D.            Jacob Was Tased, Jabbed With a Baton, Hit with a Fist,
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                                   Had Officers Weighing on his Head, Neck, and Back, and
                                                                                        11                         at Least Seven Officers on Top of Him, While Other
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                                                   Officers, including Supervisors Looked on .............................................................5
                                                                                        12
                                                                                                     E.            The Supervisory Officers Failed to Properly Supervise
                                                                                        13                         and/or Intervene in the Excessive Use of Force.......................................................8
                                                A Professional Corporation




                                                                                        14           F.            Jacob Was Placed in Numerous Restraints, Including a WRAP,
                                                  ATTORNEYS AT LAW




                                                                                                                   Spit Hood, and Four Sets of Handcuffs. ................................................................11
                                                                                        15
                                                                                                     G.            Defendants Denied Paramedics Access to Jacob. ..................................................12
                                                                                        16
                                                                                                     H.            Jacob’s Death Was Caused by Officers’ Use of Force, not
                                                                                        17                         Methamphetamine Intoxication. ............................................................................13
                                                                                        18           I.            Pleasanton Police Department’s Policies Applicable to the Mentally
                                                                                                                   Ill Are Plainly Deficient, as is Their Training of Officers. ....................................15
                                                                                        19
                                                                                             III.    LEGAL STANDARDS .....................................................................................................17
                                                                                        20
                                                                                                    A.             Summary Judgment Standards...............................................................................17
                                                                                        21
                                                                                                    B.             Qualified Immunity Standards. ..............................................................................18
                                                                                        22
                                                                                             IV.         ARGUMENT.....................................................................................................................19
                                                                                        23
                                                                                                         A.        Defendants Middleton and Chin Violated Jacob’s Fourth
                                                                                        24                         Amendment Rights When They Unlawfully Seized him. ..................................... 20
                                                                                        25                         a.         Defendants Middleton and Chin did not have reasonable
                                                                                                                              suspicion to handcuff Jacob ....................................................................... 20
                                                                                        26
                                                                                                                   b.         Defendants Middleton and Chin are not entitled to qualified
                                                                                        27                                    immunity for the unlawful seizure ............................................................. 21
                                                                                        28 ///


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                                      i                                     CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 3 of 37


                                                                                         1                                              TABLE OF CONTENTS (cont.)

                                                                                         2                                                                                                                                         Page

                                                                                         3           B.        Defendant Officers Violated the Fourth Amendment by Using
                                                                                                               Unreasonable and Excessive Force Against Jacob. ............................................... 22
                                                                                         4
                                                                                                               a.         Neither Defendants Middleton, Chin, nor Trovao are entitled
                                                                                         5                                to qualified immunity for their unreasonable and excessive
                                                                                                                          force ...........................................................................................................24
                                                                                         6
                                                                                                     C.        Plaintiffs’ Claims for Supervisory Liability Against
                                                                                         7                     Defendants Marty Billdt and Jason Knight Are Proper .........................................24
                                                                                         8           D.        Defendant Officers Demonstrated a Purpose to Harm Jacob in
                                                                                                               Violation of the Fourteenth Amendment’s Mandate of Substantive
                                                                                         9                     Due Process............................................................................................................25
                                                                                        10           E.        Defendant Officers did not Monitor Jacob’s Physical Condition and
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                               Failed to Provide him With Medical Care .............................................................26
                                                                                        11
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                                     F.        Plaintiffs’ Monell Claims Against Defendants City of Pleasanton
                                                                                        12                     and Chief Spiller are Proper...................................................................................27
                                                                                        13                     a.         PPD’s policies are deficient .......................................................................28
                                                A Professional Corporation




                                                                                        14                     b.         PPD’s training is deficient .........................................................................28
                                                  ATTORNEYS AT LAW




                                                                                        15                     c.         Defendants City and Spiller ratified officers’ actions................................29

                                                                                        16           B.        Questions of Fact Preclude Summary Judgment of State Law
                                                                                                               Claims ....................................................................................................................30
                                                                                        17
                                                                                             V.      CONCLUSION..................................................................................................................30
                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22

                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                                    ii                                       CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 4 of 37


                                                                                         1                                                   TABLE OF AUTHORITIES

                                                                                         2                                                                                                                                 Page(s)

                                                                                         3                                                                  CASES

                                                                                         4                                              Supreme Court of the United States

                                                                                         5 Anderson v. Creighton
                                                                                              483 U.S. 635 (1987) ............................................................................................................... 18
                                                                                         6
                                                                                           Beck v. State of Ohio
                                                                                         7    379 U.S. 89 (1964) ................................................................................................................. 20
                                                                                         8 City of Canton, Ohio v. Harris
                                                                                               489 U.S. 378 (1989) ............................................................................................................... 28
                                                                                         9
                                                                                           Cty. of Sacramento v. Lewis
                                                                                        10     523 U.S. 833 (1998) ......................................................................................................... 25, 26
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 Graham v. Connor
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                              490 U.S. 386, 397 (1989) ....................................................................................................... 22
                                                                                        12
                                                                                           Hope v. Pelzer
                                                                                        13    536 U.S. 730 (2002) ............................................................................................................... 18
                                                A Professional Corporation




                                                                                        14 Kingsley v. Hendrickson
                                                  ATTORNEYS AT LAW




                                                                                              576 U.S. 389 (2015) ............................................................................................................... 27
                                                                                        15
                                                                                           Kisela v. Hughes
                                                                                        16    138 S. Ct. 1148 (2018) ........................................................................................................... 18
                                                                                        17 Monell v. Dep’t of Soc. Servs.
                                                                                              436 U.S. 658 (1978) ............................................................................................................... 26
                                                                                        18
                                                                                           Pearson v. Callahan
                                                                                        19    555 U.S. 233 (2009) ............................................................................................................... 18
                                                                                        20 Pembaur v. City of Cincinnati
                                                                                              475 U.S. 469 (1986) ............................................................................................................... 28
                                                                                        21
                                                                                           Saucier v. Katz
                                                                                        22    533 U.S. 194 (2001) ............................................................................................................... 18
                                                                                        23 Terry v. Ohio
                                                                                              392 U.S. 1 (1968) ................................................................................................................... 20
                                                                                        24
                                                                                           Tolan v. Cotton
                                                                                        25    572 U.S. 650 (2014) ............................................................................................................... 18
                                                                                        26 ///

                                                                                        27

                                                                                        28 ///


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                                     iii                                   CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 5 of 37


                                                                                         1                                            TABLE OF AUTHORITIES (cont.)

                                                                                         2                                                                                                                           Page(s)

                                                                                         3                                          United States Circuit Courts of Appeal

                                                                                         4 Arpin v. Santa Clara Valley Transp. Agency
                                                                                              261 F.3d 912 (9th Cir.2001) .................................................................................................. 21
                                                                                         5
                                                                                           Blankenhorn v. City of Orange
                                                                                         6    485 F.3d 463 (9th Cir. 2007) ................................................................................................. 21
                                                                                         7 Bryan v. MacPherson
                                                                                              630 F.3d 805 (9th Cir. 2010) ..................................................................................... 22, 23, 24
                                                                                         8
                                                                                           Castro v. Cty. of Los Angeles
                                                                                         9    833 F.3d 1060 (9th Cir. 2016) ............................................................................................... 27
                                                                                        10 Chew v. Gates
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                              27 F.3d 1432 (9th Cir. 1994) ................................................................................................. 28
                                                                                        11
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                           Christie v. Iopa
                                                                                        12    176 F.3d 1231, 1238 (9th Cir. 1999) ..................................................................................... 29
                                                                                        13 Cruz v. City of Anaheim
                                                                                              765 F.3d 1076 (9th Cir. 2014) ............................................................................................... 18
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                           Deorle v. Rutherford
                                                                                        15    272 F.3d 1272 (9th Cir. 2001) ......................................................................................... 23, 24
                                                                                        16 Edgerly v. City & Cty. of San Francisco
                                                                                              599 F.3d 946 (9th Cir. 2010) ................................................................................................. 21
                                                                                        17
                                                                                           Estate of Owensby v. City of Cincinatti
                                                                                        18     413 F.3d 596 (6th Cir. 2005) ................................................................................................. 27
                                                                                        19 Fontana v. Haskin
                                                                                              262 F.3d 871, 882 (9th Cir. 2001) ......................................................................................... 26
                                                                                        20
                                                                                           Glenn v. Washington Cnty.
                                                                                        21    673 F.3d 864 (9th Cir. 2011) ................................................................................................. 22
                                                                                        22 Gordon v. Cty. of Orange
                                                                                              888 F.3d 1118 (9th Cir. 2018) ............................................................................................... 27
                                                                                        23
                                                                                           Gravelet-Blondin v. Shelton
                                                                                        24    728 F.3d 1086 (9th Cir. 2013) ......................................................................................... 19, 24
                                                                                        25 Green v. City & Cty. of San Francisco
                                                                                              751 F.3d 1039 (9th Cir. 2014) ............................................................................................... 30
                                                                                        26
                                                                                           Pike v. Hester
                                                                                        27    891 F.3d 1131 (9th Cir. 2018) ............................................................................................... 18
                                                                                        28 Kennedy v. City of Ridgefield
                                                                                              439 F.3d 1055 (9th Cir. 2006) ............................................................................................... 18

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                                  iv                                  CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 6 of 37


                                                                                         1                                            TABLE OF AUTHORITIES (cont.)

                                                                                         2                                                                                                                           Page(s)

                                                                                         3 Lowry v. City of San Dieg
                                                                                              858 F.3d 1248 (9th Cir. 2017) ............................................................................................... 22
                                                                                         4
                                                                                           Maddox v. City of Los Angeles
                                                                                         5    792 F.2d 1408 (9th Cir. 1986) ............................................................................................... 27
                                                                                         6 Oviatt By & Through Waugh v. Pearce
                                                                                              954 F.2d 1470 (9th Cir. 1992) ............................................................................................... 28
                                                                                         7
                                                                                           Palmer v. Sanderson
                                                                                         8    9 F.3d 1433 (9th Cir. 1993) ................................................................................................... 24
                                                                                         9 Porter v. Osborn
                                                                                              546 F.3d 1131 (9th Cir. 2008) ......................................................................................... 25, 26
                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                           Rice v. Morehouse
                                                                                        11    No. 18-35459, 2021 WL 853301 (9th Cir. Mar. 8, 2021).................................... 19, 22, 23, 24
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 Reynolds v. County of San Diego
                                                                                               84 F.3d 1162 (9th Cir. 1996) ................................................................................................. 18
                                                                                        13
                                                                                           Sialoi v City of San Diego
                                                A Professional Corporation




                                                                                        14     823 F.3d 1223 (9th Cir. 2016) ............................................................................................... 18
                                                  ATTORNEYS AT LAW




                                                                                        15 Smith v. City of Hemet
                                                                                              394 F.3d 689 (9th Cir. 2005) ................................................................................................. 17
                                                                                        16
                                                                                           Tatum v. Moody
                                                                                        17    768 F.3d 806 (9th Cir. 2014) ................................................................................................. 25
                                                                                        18 United States v. Bautista
                                                                                              684 F.2d 1286 (9th Cir. 1982) ............................................................................................... 20
                                                                                        19
                                                                                                                           United States District Courts
                                                                                        20
                                                                                           AG. G. by & through Aquino v. City of Hayward
                                                                                        21    No. 19-CV-00697-DMR, 2019 WL 2929788 (N.D. Cal. July 8, 2019) ................................ 25

                                                                                        22 Chang v. City of Pacifica
                                                                                              No. C 15-4591 SBA, 2018 WL 10460280 (N.D. Cal. Mar. 30, 2018) .................................. 26
                                                                                        23
                                                                                           C.E.W. v. City of Hayward
                                                                                        24    No. 13–CV–04516–LB, 2015 WL 1926289 (N.D. Cal. Apr. 27, 2015)................................ 26

                                                                                        25 C.R. v. City of Antioch
                                                                                              No. 16-CV-03742-JST, 2018 WL 3108982 (N.D. Cal. June 25, 2018) ................................ 24
                                                                                        26
                                                                                           Duenez v. City of Manteca
                                                                                        27    No. CIV. S-11-1820 LKK, 2013 WL 6816375 (E.D. Cal. Dec. 23, 2013) .......................... 26

                                                                                        28 East v. City of Richmond
                                                                                              No. C 10-2392 SBA, 2010 WL 4580112 (N.D. Cal. Nov. 3, 2010)...................................... 30

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                                  v                                   CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 7 of 37


                                                                                         1                                               TABLE OF AUTHORITIES (cont.)

                                                                                         2                                                                                                                                    Page(s)

                                                                                         3 Garlick v. Cty. of Kern
                                                                                              167 F. Supp. 3d 1117 (E.D. Cal. 2016)..................................................................... 24, 25, 26
                                                                                         4
                                                                                           Green v. Taylor
                                                                                         5    No. C 12-5933 CRB (PR), 2014 WL 6693865 (N.D. Cal. Nov. 26, 2014) .......................... 26
                                                                                         6 Zeen v. Cty. of Sonoma
                                                                                              No. 17-CV-02056-LB, 2018 WL 2445518 (N.D. Cal. May 31, 2018) ................................. 25
                                                                                         7

                                                                                         8

                                                                                         9                                               STATUTES AND REGULATIONS

                                                                                        10 42 U.S.C. § 1983.................................................................................................................... 24, 27
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 42 U.S.C. § 12101........................................................................................................................ 19
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12                                                                    RULES

                                                                                        13 Fed. R. Civ. P., rule 12................................................................................................................. 18
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                              Fed. R. Civ. P., rule 50................................................................................................................. 18
                                                                                        15

                                                                                        16 Fed. R. Civ. P., rule 56................................................................................................................. 18

                                                                                        17
                                                                                              Cal. Civil Code section 52.1 ........................................................................................................ 30
                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22

                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                                       vi                                     CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 8 of 37


                                                                                         1 I.        INTRODUCTION

                                                                                         2           On August 1, 2018, Pleasanton Police Department (hereinafter “PPD”) killed Jacob

                                                                                         3 Bauer, a man in the throes of a mental health crisis, when they escalated what should have been a

                                                                                         4 non-violent interaction into a protracted violent struggle. They engaged in unconstitutional

                                                                                         5 excessive force with no justification whatsoever, failed to recognize that Jacob Bauer was in a

                                                                                         6 medical emergency despite his pleas that he could not breathe, and failed to allow paramedics

                                                                                         7 and failed to allow paramedics full access to Jacob Bauer for seven minutes once he lost

                                                                                         8 consciousness.

                                                                                         9           The only crime Jacob Bauer was suspected of committing was a possible misdemeanor

                                                                                        10 vandalism. He posed no safety risk. He was not assaultive towards officers and he was obviously
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 mentally ill. Yet Pleasanton Police failed to follow their own policies and standard police
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 training related to encounters with mentally ill people and related to the proper use of restraints in

                                                                                        13 an investigative detention. They engaged in excessive use of force and failed to follow their own
                                                A Professional Corporation




                                                                                        14 medical emergency policy. As a result, Jacob Bauer died at 38 years old leaving behind two
                                                  ATTORNEYS AT LAW




                                                                                        15 devastated parents.

                                                                                        16           Jacob Bauer’s death marked the third death of a mentally ill man by PPD in as many

                                                                                        17 years. After the first two deaths, PPD made no changes to their training and did not discipline

                                                                                        18 any officers. Jacob’s parents, John and Rose Bauer (“Plaintiffs”) notified PPD 4times about

                                                                                        19 Jacob’s mental illness, but PPD failed to institute a policy that would notify officers of crucial

                                                                                        20 information about individuals like Jacob. There is a demonstrable custom, policy, or practice of

                                                                                        21 the failure to use de-escalation tactics and the use of unconstitutionally excessive force against

                                                                                        22 mentally disabled individuals, ratified by Defendants City of Pleasanton and Chief Spiller.

                                                                                        23           Defendants’ claim they handcuffed Jacob Bauer for purposes of officer safety, yet in their

                                                                                        24 depositions not one officer could articulate any facts that reasonably supported that Jacob Bauer

                                                                                        25 presented any danger to anyone at the time officers attempted to handcuff him. Following their

                                                                                        26 unlawful attempts to handcuff him, Jacob was resistant to the unlawful force used against him but

                                                                                        27 not assaultive towards officers. There was simply no justification for the violent escalation of the

                                                                                        28 encounter, especially once up to thirteen officers and three supervisors had responded to the


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   1                          CASE NO. 3:19-CV-04593-LB
                                                                                                 Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 9 of 37


                                                                                         1 scene. Yet despite the presence of so many officers, PPD continued to pile on top of Jacob

                                                                                         2 restricting his ability to breathe and ignored the fact that he was in a medical emergency.

                                                                                         3           Defendants further dispute that they caused Jacob’s death by claiming he died of

                                                                                         4 methamphetamine toxicity. This allegation is not even supported by the Alameda County

                                                                                         5 Coroner, Dr. Ferenc, and is hotly contested by Plaintiffs’ experts, including Plaintiffs’

                                                                                         6 epidemiologist who opines the chances of Jacob’s death being caused by the small amount of

                                                                                         7 meth in his system were 1 in 353,000. Plaintiffs’ medical experts include a forensic pathologist,

                                                                                         8 epidemiologist and a cardiologist, who all agree that Jacob was asphyxiated due to the actions of

                                                                                         9 the Pleasanton Police Officers on scene.

                                                                                        10           Because most – if not all – material facts are disputed, Defendants’ motion for summary
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 judgment/partial motion for summary judgment should be DENIED in its entirety.
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 II.       STATEMENT OF FACTS

                                                                                        13           A.      Plaintiffs Notified the Pleasanton Police Department Four Times That Jacob
                                                                                                             Was in a Mental Health Crisis, Including Three Days Before He Was Killed.
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                        15           Jacob Bauer was a 38-year-old man residing with his parents, Plaintiffs John and Rose

                                                                                        16 Bauer, in Pleasanton, California. Unfortunately, during the last year or so of Jacob’s life, he

                                                                                        17 began to spiral into a mental health crisis. He began to suffer from delusions and paranoia and

                                                                                        18 was disconnected from reality. Walker Decl. Ex A, John Bauer Depo. at 50:20-24, 51:24-52:10,

                                                                                        19 115:17-25; Walker Decl. Ex B, Rose Bauer Depo. at 36:9-20, 47:2-8. Plaintiffs notified the

                                                                                        20 Pleasanton Police Department (“PPD”) of Jacob’s condition four times and tried to have him

                                                                                        21 committed for mental health evaluation and treatment. Ex. A at 50:2-24, 51:11-23. They also

                                                                                        22 expressed their concern that Jacob would be hurt or killed if he encountered police officers, as

                                                                                        23 two other mentally ill individuals were killed by PPD in the two years prior. Ex. B at 50:19-51:8,

                                                                                        24 97:11-98:22.

                                                                                        25           Three days after Plaintiffs last pleaded with PPD for help, Plaintiffs’ worst fears were

                                                                                        26 realized and Jacob Bauer was killed at the hands of PPD officers who used excessive,

                                                                                        27 unconstitutional, deadly force on Jacob, who was displaying symptoms of mental illness,

                                                                                        28 unarmed, and only suspected of misdemeanor vandalism.


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    2                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 10 of 37


                                                                                         1           B.      Middleton and Chin Should Have Known That Jacob Was in a Mental
                                                                                                             Health Crisis.
                                                                                         2

                                                                                         3           Defendants Middleton and Chin responded to a call for service involving Jacob Bauer by

                                                                                         4 Raley’s grocery in Pleasanton. Before they ever contacted Jacob, it should have been clear to

                                                                                         5 them that he was in a mental health crisis. In the 911 call from Raley’s to PPD, the emphasis was

                                                                                         6 on Jacob’s welfare and mental health. Walker Decl. Ex. C-1, 911 Call, attached to Ryan Report

                                                                                         7 at ¶¶ 49, 52-53. The caller, Karen, described Jacob as: “deranged.” Id. When the dispatcher

                                                                                         8 asked, “Does he look more like he needs a welfare check or do you just want him off your

                                                                                         9 property,” Karen responded, “I don’t know if he’s, you know, drug intoxicated. [] if maybe he’s

                                                                                        10 just bipolar” and that “someone should assess, maybe, if he needs some kind of assistance.” Id.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11           The Call for Service Detail (“CAD”) Report, which the Defendant officers had access to
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 prior to arriving at Raley’s, stated that Jacob was “ranting to himself” and was negative for

                                                                                        13 weapons. Walker Decl. Ex. D-8 at PPD2470, attached to Middleton Depo. at 48:15-23.
                                                A Professional Corporation




                                                                                        14           When Middleton and Chin arrived, Raley’s employees told them that Jacob was talking to
                                                  ATTORNEYS AT LAW




                                                                                        15 himself and that he was either intoxicated, on drugs, or crazy. Walker Decl. Ex. C-2, Middleton

                                                                                        16 BWC, attached to Ryan Report at ¶¶ 49, 54. When Middleton asked if they wanted to press

                                                                                        17 charges for the alleged vandalism, an employee told Middleton and Chin that it was “not much.”

                                                                                        18 Another joked, “yeah, public nuisance?” Id.

                                                                                        19           All officers in California are trained on the California Peace Officer Standards and

                                                                                        20 Training (“POST”) as part of their base education. POST training includes educating officers on

                                                                                        21 thought disorders, such as bipolar disorder and schizophrenia. Walker Decl. Ex. F-1, LD 37:4 at

                                                                                        22 p. 4-7 to 4-8, attached to Harmening Report at pp. 6, 14-15. Officers are instructed to approach a

                                                                                        23 person in a mental health crisis and a person under the influence in the same manner – de-

                                                                                        24 escalation. See, e.g., Walker Decl. Ex. D-7, PPD Policy 419, attached to Middleton Depo at

                                                                                        25 39:11-40:1.

                                                                                        26           When Middleton and Chin approached Jacob he was calm and cooperative. Walker Decl.

                                                                                        27 Ex. C-3, Middleton BWC, attached to Ryan Report, at ¶¶ 49, 56-57. He responded to their

                                                                                        28 questions, including providing his name and birthdate. Id. When Middleton ran this identifying


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   3                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 11 of 37


                                                                                         1 information, Jacob came back “clear and valid.” Id.; see also, Ex. D-8. Jacob then told Chin and

                                                                                         2 Middleton that he became upset because someone had stolen the glass, which gave him “bad

                                                                                         3 memories.” Ex. C-3 and Walker Decl. Ex. E-3, Chin BWC, attached to Chin Depo. at 73:17-23.

                                                                                         4           Supervisory officer Defendant Sergeant Marty Billdt agreed that this would likely be a

                                                                                         5 situation necessitating a welfare check rather than a criminal investigation, since Jacob was

                                                                                         6 displaying signs of mental illness. Walker Decl. Ex. G, Billdt Depo. at 52:7-54:10, 54:20-55:19.

                                                                                         7 Supervisory officer Defendant Sergeant Jason Knight had also concluded that Jacob was in a

                                                                                         8 mental health crisis. Walker Decl. Ex. H, Knight Depo. at 40:20-41:7. Middleton and Chin

                                                                                         9 admitted in their depositions that they recognized it was a possibility that Jacob was

                                                                                        10 mentally ill. Walker Decl. Ex. D, Middleton Depo. at 33:14-18, 34:24-35:4. Ex. E, Chin Depo.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 at 27:22-28:7, 30:10-15.
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12           Notably, PPD failed to notify Middleton and Chin of Jacob’s parents’ – Plaintiffs – many

                                                                                        13 contacts with the department related to Jacob being mentally ill. Nonetheless, Middleton
                                                A Professional Corporation




                                                                                        14 testified knowing Jacob was mentally ill would not have changed how he responded to the
                                                  ATTORNEYS AT LAW




                                                                                        15 situation. Middleton Depo. at 53:15-24.

                                                                                        16           C.      Middleton and Chin Unlawfully Attempted to Handcuffed Jacob Bauer and
                                                                                                             Violently Escalated the Encounter.
                                                                                        17

                                                                                        18           After being notified Jacob was clear and valid, Middleton asked Jacob if he had anything

                                                                                        19 illegal on him. Jacob did not respond and just stared into the distance. He did not attempt to flee.

                                                                                        20 Ex. C-3, Middleton BWC. At this point, Defendants Middleton and Chin attempted to physically

                                                                                        21 detain Jacob in handcuffs. Contrary to Defendants’ assertions in their motion that Jacob was

                                                                                        22 handcuffed for officer safety purposes (see MSJ, ECF 73, p. 1:21-22), Middleton admitted that

                                                                                        23 Jacob made no indication that he was an imminent danger to anyone. Ex. D, Middleton Depo. at

                                                                                        24 63:10-13; see also, Ex. F, Harmening Report at p. 11-12; Ex. C, Ryan Report at ¶ 380. Chin and

                                                                                        25 Middleton turned a cooperative encounter with a mentally ill man into a violent one by unlawfully

                                                                                        26 handcuffing Jacob and taking him to the ground simply because he did not answer their question.

                                                                                        27 Chin Depo. at 43:10-44:8.

                                                                                        28           As confirmed by Plaintiffs’ unopposed experts, William Harmening – crisis intervention


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                  4                          CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 12 of 37


                                                                                         1 and psychology of policing expert – and Jack Ryan – police practices expert – Jacob was under

                                                                                         2 no legal obligation to answer their questions, and his refusal to do so did not justify their

                                                                                         3 use of force. Ex. C, Ryan Report at ¶¶ 374, 376; Ex. F, Harmening Report at p. 11. Officers

                                                                                         4 may only use handcuffs in an investigative detention if they can state specific facts that a person

                                                                                         5 poses an articulable danger or if they attempt to flee. Id.; Ryan Report at ¶¶ 374-381; see also, F-

                                                                                         6 2, LD:15:3, “Laws of Arrest”), attached to Ex. F, Harmening Report, at p. 11. As noted above,

                                                                                         7 there was no danger, and Chin admitted, “[a]t that time, [Jacob] did not show any visible signs

                                                                                         8 that he was trying to flee.” Ex. E, Chin Depo. at 71:14-20.

                                                                                         9             Defendants further testified that Jacob was handcuffed because he had not been searched

                                                                                        10 and he had been acting “erratically.” Ex. D, Middleton Depo. at 76:4-2. This is beyond
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 insufficient and was in violation of California and national standards for police training for
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 handcuffing a detainee and searching them. Ryan Report at ¶ 377. California POST, the

                                                                                        13 California Penal Code section 853.6, and PPD policy all prohibit a warrantless arrest for a
                                                A Professional Corporation




                                                                                        14 misdemeanor unless it is committed in the officer’s presence. Id. at ¶ 384. Middleton admitted
                                                  ATTORNEYS AT LAW




                                                                                        15 he did not have probable cause to arrest Jacob Bauer for any crime at the time he attempted to

                                                                                        16 handcuff him. Middleton Depo. at 123:8-22. Since there was no probable cause to arrest Jacob

                                                                                        17 for any crime and the only suspected crime was a misdemeanor that occurred outside officers’

                                                                                        18 presence, there was no authority to attempt to arrest Jacob. Therefore, no amount of force used to

                                                                                        19 restrain Jacob in order to escalate the investigatory detention to an arrest was appropriate, nor was

                                                                                        20 the arrest itself. Ex. F, Harmening Report at p. 18.

                                                                                        21             D.      Jacob Was Tased, Jabbed With a Baton, Hit with a Fist, Had Officers
                                                                                                               Weighing on his Head, Neck, and Back, and at Least Seven Officers on Top of
                                                                                        22                     Him, While Other Officers, including Supervisors Looked on. 1
                                                                                        23
                                                                                                      Jacob passively resisted the unlawful use of handcuffs repeatedly asking, “what are you
                                                                                        24
                                                                                             doing,” “what’s going on,” and “please, please.” Ex. E-3, Chin BWC; Ex. C-3, Middleton BWC;
                                                                                        25
                                                                                             see also, Ex. C, Ryan Report at ¶ 60. Defendants violently responded to his resistance. At the
                                                                                        26
                                                                                             start of the struggle, Defendant Middleton tased Jacob four times, for a total of twenty-one
                                                                                        27

                                                                                        28
                                                                                              1   See also, Ryan Report at p. 96-97, ¶ 390, list of force used on Jacob.

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                      5                             CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 13 of 37


                                                                                         1 seconds. Walker Decl. Ex. D-9, Middleton Taser Report, attached to Middleton Depo. at 77:11-

                                                                                         2 22. Upon his arrival, Defendant Trovao then Tased Jacob for another ten seconds. Walker Decl.

                                                                                         3 I-19, Trovao BWC, at timestamp 1:49-2:18, attached to Knight Depo. at 72:19-73:1, 102:22-25;

                                                                                         4 Walker Decl. Ex. I-24, Trovao Taser Report, attached to Trovao Depo. at 102:23-103:2. Law

                                                                                         5 enforcement considers Tasers to be a “significant intermediate weapon” that “is a significantly

                                                                                         6 stressful event” for the person it is being used on. Ryan Report at ¶¶ 389, 392. Axon, the

                                                                                         7 manufacturer of the Taser, recommends that a Taser is not used longer than a total of fifteen

                                                                                         8 seconds. Walker Decl. Ex. D-11, Axon Taser PowerPoint, attached to Middleton Depo at

                                                                                         9 100:21-101:9. Jacob was Tased for thirty-one seconds – over twice the recommended time.

                                                                                        10 Harmening Report at pp. 20-21.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11          PPD Policy 309.5.4 and Axon also recommend that multiple Tasers are not deployed at
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 the same time. Again, PPD officers did exactly the opposite; Middleton and Trovao Tased Jacob

                                                                                        13 simultaneously. Ryan Report at ¶ 396 (photo below, two Tasers on Jacob); Walker Decl. Ex. D-
                                                A Professional Corporation




                                                                                        14 12, PPD Policy Use of Force at PPD 460, attached to Middleton Depo. at 118:13-20.
                                                  ATTORNEYS AT LAW




                                                                                        15

                                                                                        16

                                                                                        17

                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21          Axon’s training further provides that a mentally ill individual is in a “higher risk
                                                                                        22 population” and that use of a Taser “could increase the risk of death or injury.” Id.; see also,

                                                                                        23 Walker Decl. Ex. I, Trovao Depo. at 119:20-120:5. Almost immediately following the use of the

                                                                                        24 Taser against him, Jacob started screaming and never stopped. He “exhibited symptoms of

                                                                                        25 excited delirium, an emergency medical condition that carries an increased risk of sudden death.”

                                                                                        26 Walker Ex. F, Harmening Report at pp. 16-17, 34. This created a deadly cycle. As Jacob

                                                                                        27 increased his panicked efforts to escape, Defendants increased their efforts to restrain him,

                                                                                        28 resulting in the protracted physical struggle, the excessive use of Tasers, and the application of the


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    6                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 14 of 37


                                                                                         1 WRAP. Harmening Report at pp. 16-17.

                                                                                         2           Rather than respond according to their policy to treat excited delirium as a medical

                                                                                         3 emergency, Defendants escalated their use of force. Chin employed two closed fist strikes.

                                                                                         4 Walker Decl. Ex. H-18-A, BWC of Knight, attached to Knight Depo. at 56:20-23, 102:22-25. At

                                                                                         5 the same time, Trovao used his baton and foot on Jacob. Walker Decl. Ex. I-22, Billdt BWC,

                                                                                         6 attached 22 to Trovao Depo. at 76:1-10, 122:6-9. At that point, at least seven officers were piled

                                                                                         7 on Jacob, who was lying in a prone position on his stomach with two Taser barbs in his side. Ex.

                                                                                         8 C, Ryan Report at ¶¶ 62-63. According to police expert Jack Ryan, “[t]hese tactics are

                                                                                         9 considered by law enforcement to be significant uses of force which are used when a subject

                                                                                        10                                                                    places an officer at risk through
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11                                                                    violent active resistance.” Id. at
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12                                                                    ¶ 391 Jacob resisted the

                                                                                        13                                                                    unlawful use of force but was not
                                                A Professional Corporation




                                                                                        14                                                                    assaultive towards the officers.
                                                  ATTORNEYS AT LAW




                                                                                        15                                                                    He told them he was unable to

                                                                                        16                                                                    comply with their commands,

                                                                                        17                                                                    repeatedly telling them he could

                                                                                        18                                                                    not get his hand out. Id. at ¶ 388.

                                                                                        19           Pressure was also placed on Jacob’s head, neck, and upper chest throughout the struggle.

                                                                                        20 Ex. F, Harmening Report at p. 23 (photo, left, showing pressure put on Jacob’s head, neck, back,

                                                                                        21 and arm). The BWC footage shows Trovao pressing his knee on Jacob’s head and neck for

                                                                                        22 almost four minutes while the WRAP was being applied. Harmening Report at pp. 22-23; Walker

                                                                                        23 Decl. Ex. H-18-B, Clip from Knight BWC, attached to Knight Depo. at 56:20-23, 102:22-25.

                                                                                        24 Three and a half minutes after he began to apply pressure, Trovao began “using the ground for

                                                                                        25 leverage to apply even more pressure.” Id.; Harmening Report at p. 24. Trovao was not the only

                                                                                        26 officer who put pressure on Jacob – two other officers were “pinning Jacob tightly to the ground

                                                                                        27 by applying their weight on his upper back, neck, and head and another officer was pinning

                                                                                        28 Jacob’s left arm and shoulder to the ground.” Id. at p. 23. While in the WRAP, Jacob was placed


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   7                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 15 of 37


                                                                                         1 in less than a ninety-degree angle with officers pressing down on his shoulders, leaning their

                                                                                         2 bodyweight on him, and pushing a knee in his back for at least five minutes. Walker Decl. Ex. J,

                                                                                         3 Freeman Report at pp. 8-9 (photo, below, showing hands and knee pressing on Jacob); Walker

                                                                                         4 Decl. Ex. K, Knight Report, at ¶ 27.

                                                                                         5                                                        Law enforcement has long been aware of the

                                                                                         6                                                dangers of compressional, positional, and mechanical

                                                                                         7                                                asphyxia. Ex. F, Harmening Report at p. 26; Ex. C,

                                                                                         8                                                Ryan Report at ¶ 417. No officer training teaches

                                                                                         9                                                officers that it is ever appropriate to apply this

                                                                                        10                                                pressure after handcuffing a person. Id. A
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11                                                reasonable officer would have known of the dangers
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12                                                of leaving Jacob in restraints when he is in an

                                                                                        13 agitated state after a prolonged struggle during which he had been Tased and beaten and in a
                                                A Professional Corporation




                                                                                        14 prone position for ten to twelve minutes. Defendants should have known they should not be
                                                  ATTORNEYS AT LAW




                                                                                        15 pushing down on Jacob’s head, neck, and back; and, should not have placed Jacob in a WRAP

                                                                                        16 and a spit mask if he was indicating he could not breathe. Ryan Report at ¶¶ 417-430.

                                                                                        17           It is unreasonable for PPD officers to confront a mentally ill man suspected of a minor

                                                                                        18 vandalism misdemeanor and use this many levels and types of force. In fact, all of the PPD’s

                                                                                        19 own policies on factors used to determine whether the use of force was reasonable indicate that

                                                                                        20 the use of force was not reasonable. Ex. D-12, Use of Force Policy at PPD 441-442. This

                                                                                        21 includes, inter alia, Jacob’s mental state and conduct (mental health crisis), the availability of

                                                                                        22 other options (e.g., de-escalation) and of weapons (Jacob had none); the seriousness of the

                                                                                        23 suspected offense (minor vandalism); and number of officers (a total of thirteen officers,

                                                                                        24 including three supervisory officers, responded to the struggle). Id.

                                                                                        25           E.      The Supervisory Officers Failed to Properly Supervise and/or Intervene in the
                                                                                                             Excessive Use of Force.
                                                                                        26

                                                                                        27           The two supervisory Defendants, Marty Billdt and Jason Knight, arrived approximately

                                                                                        28 two minutes after Chin called for backup. Walker Decl. Ex. F-3, PPD Timeline, attached to


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   8                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 16 of 37


                                                                                         1 Harmening Report at pp. 6-7. Sgt. Billdt was the incident commander, although no one on scene

                                                                                         2 was aware of this. Ryan Report at ¶ 433; Ex. G, Billdt Depo. at 45:8-16. Sgt. Knight also

                                                                                         3 considered himself a supervisor on scene. Ex. H, Knight Depo. at 29:22-30:20. They were

                                                                                         4 present for essentially the entire incident, yet they only stood around watching. They did not

                                                                                         5 suggest that officers pause to reassess Jacob’s mental condition. Ryan Report at ¶ 415-416.

                                                                                         6 They did nothing about the excessive force that was used on Jacob. In fact, at some point during

                                                                                         7 the incident, Knight left the scene to purchase water at Raley’s. Concurring with Plaintiffs’

                                                                                         8 experts on the role of the supervisors, Officer Rudolfo Granados testified:

                                                                                         9           [A] supervisor has several responsibilities. One, observation of the scene as it
                                                                                                     unfolds. It is a dynamic event. Making sure that everyone involved, including
                                                                                        10           parties around us, the officers and the subject we’re contacting or subjects we are
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                     contacting are safe; that the manner in which the techniques that are being applied
                                                                                        11           to restrain or detain someone are appropriate; evaluate any other additional needs,
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                                     such as if someone did sustain an injury, getting someone on scene to take care of
                                                                                        12           that, meaning medical staff; and then conducting a continual evaluation of the event
                                                                                                     and make sure that everything that is being done is appropriate.
                                                                                        13
                                                A Professional Corporation




                                                                                        14 Walker Decl. Ex. M, Depo. of Granados at 35:2-18. Contrary to the testimony of their own
                                                  ATTORNEYS AT LAW




                                                                                        15 subordinate, Defendants Knight and Billdt did not supervise, intervene, or control the officers’

                                                                                        16 actions, but moved down the sidewalk to confer with each other. Ex. F, Harmening Report at p.

                                                                                        17 30-31; Ex. C, Ryan Report at ¶ 409, 434.

                                                                                        18           In fact, Defendants Knight and Billdt testified that they believed the officers’ use of force

                                                                                        19 was appropriate, and that de-escalation tactics need not have been considered. Ex. H, Knight

                                                                                        20 Depo. at 46:14-18, 46:1-8. Sgt. Billdt did not try to de-escalate the situation and didn’t recall if

                                                                                        21 de-escalation ever crossed his mind. Ex. G, Billdt Depo. at 105:2-15 and 105:16-19. Billdt also

                                                                                        22 said that the excessive use of tasers “never crossed [his] mind.” Id. at 92:19-93:2. Billdt

                                                                                        23 observed the so-called “distractionary blows” done by both Chin and Trovao and believed they

                                                                                        24 were appropriate even though did not recall his training on “distractionary blows.” Billdt Depo.

                                                                                        25 at 121:25-122:11, 123:7-10. Billdt testified it was appropriate for Chin to hit Jacob with his fist

                                                                                        26 while four or five officers had him on the ground. Id. at 123:23-124:7. Billdt also felt Trovao

                                                                                        27 was justified in hitting Jacob with his baton while he was on the ground. Id. at 130:5-131:7.

                                                                                        28 Billdt believed it was reasonable for Trovao to strike Jacob in the head. Id. at 136:18-24. Then


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    9                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 17 of 37


                                                                                         1 later admitted that this could be excessive force. Id. at 138:4-12.

                                                                                         2            Sergeants were not concerned about whether Jacob could breathe. Ex. G, Billdt Depo. at

                                                                                         3 116:24-117:4, 119:5-18, 146:13-20. The reason for the delay: it was more important to take

                                                                                         4 Jacob into custody. Ex. H, Knight Depo. at 45:5-21.

                                                                                         5            Knight purportedly “didn’t know” if Jacob was suffering from excited delirium “at the

                                                                                         6 time,” but he “possibly” was. Knight Depo. at 95:14-25. Whether Jacob was in a mental health

                                                                                         7 crisis would be assessed later. Id. 44:19-23. In fact, at no point did Knight review the CAD or

                                                                                         8 talk to anyone about the dispatch notes, which would have informed him of Jacob’s mental state,

                                                                                         9 because he forgot his laptop. Knight Depo. at 47:13-48:20. Billdt testified that he did not recall

                                                                                        10 concerns about whether Jacob was in a mental health crisis or a state of excited delirium running
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 through his mind.” Ex. G, Billdt Depo at 75:11-19; 71:14-15.
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12            Plaintiffs’ experts Harmening and Ryan testify as follows regarding the failures of Sgts.

                                                                                        13 Knight and Billdt:
                                                A Professional Corporation




                                                                                        14        •   Did not know the nature of the call to dispatch or whether Jacob was suffering a
                                                  ATTORNEYS AT LAW




                                                                                                      mental health crisis, even though Knight told a Raley’s store clerk that Jacob was
                                                                                        15            suffering a crisis (Ex. H, Knight Depo. at 38:24-39:15).
                                                                                        16        •   Failed to consider de-escalation tactics and to evaluate Jacob for a 5150.
                                                                                        17        •   Failed to prevent the excessive use of force, including fist strikes and Trovao’s
                                                                                                      foot pushing on Jacob; baton strikes; use of the WRAP and spit mask; officers
                                                                                        18            piled on him and pressing down on Jacob’s neck, head, and back; and allowing
                                                                                                      multiple Tasers to be deployed longer than fifteen seconds.
                                                                                        19
                                                                                                  •   Failed to intervene and stop officers from putting weight on Jacob in the prone
                                                                                        20            position and failed to get him in a sitting position as soon as possible.
                                                                                        21        •   Failed to consider Jacob was suffering from a medical emergency or excited
                                                                                                      delirium and failed to monitor his deteriorating condition.
                                                                                        22
                                                                                                  •   Rather than supervising the application of restraint devices, they moved down the
                                                                                        23            sidewalk to talk and then allowed restraint devices that restricted Jacob’s breathing
                                                                                                      further restricted paramedics’ access to Jacob despite the fact that he was in a
                                                                                        24            medical emergency.
                                                                                        25 Walker Decl. Ex. F, Harmening Report at pp. 27-31; Walker Decl. Walker Decl. Ex. C, Ryan

                                                                                        26 Report, Ryan Report at ¶¶ 386-410.

                                                                                        27            Billdt testified he never had concerns about the use of the WRAP on Jacob and never
                                                                                        28 considered whether it would be dangerous to Jacob’s health. Ex. G, Billdt Depo. at 87:24-88:7.


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   10                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 18 of 37


                                                                                         1 Billdt agreed that the spit mask should not be placed on a subject if they were having difficulty

                                                                                         2 breathing. Id. at 120:13-20. However, he did not know whether Jacob was having difficulty

                                                                                         3 breathing when the mask was placed on him. Id. at 120:22-121:4.

                                                                                         4           Even Sgt. Billdt agreed that the scene was chaotic. Billdt Depo. at 106:9-13. When asked

                                                                                         5 what he did to reduce the chaos, he responded, “I don’t recall what I did.” Id. at 107:20-23.

                                                                                         6           Overall, Billdt and Knight’s failures to properly supervise the scene, intervene in the

                                                                                         7 excessive force, and treat Jacob Bauer as a mentally ill man in the midst of a medical emergency,

                                                                                         8 directly contributed to Jacob Bauer’s death. Ex. F, Harmening Report at p. 35.

                                                                                         9           F.      Jacob Was Placed in Numerous Restraints, Including a WRAP, Spit Hood,
                                                                                                             and Four Sets of Handcuffs.
                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                     In addition to the extreme force applied to Jacob, he was unnecessarily placed in a WRAP
                                                                                        11
                                                                                             restraint, a spit hood, and four sets of handcuffs. By the time the spit mask was applied, Jacob’s
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12
                                                                                             “breathing [was already] labored and distressed.” Id.; Harmening Report at p. 22. Jacob
                                                                                        13
                                                                                             repeatedly begged officers, “[p]lease take off my mask.” Walker Decl. Ex. J-1, Sarasua BWC,
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                             attached to Freeman Report at p. 7. Officers ignored his pleas.
                                                                                        15
                                                                                                     According to PPD policy 306.5, spit masks are used when “the person will bite or spit.”
                                                                                        16
                                                                                             Ex. D-12, PPD Use of Force Policy at PPD 449-450; see also, Ex. F, Harmening Report at p. 22.
                                                                                        17
                                                                                             It is undisputed that spit masks should not be applied if the person is bleeding from the nose or
                                                                                        18
                                                                                             mouth, or “if it will impact breathing.” Id.; Ex. D-12 at PPD 449-450; Ex. G, Billdt Depo. at
                                                                                        19
                                                                                             120:13-20. Although Billdt stated that the mask was placed on Jacob because he was bleeding –
                                                                                        20
                                                                                             in violation of PPD policies – and had allegedly tried to bite Chin, Sergeant Benjamin Sarasua
                                                                                        21
                                                                                             testified that he did not observe Jacob trying to spit on or bite anyone. Ex. G at 119:20-120:2;
                                                                                        22
                                                                                             Ex. N at 71:12-19.
                                                                                        23
                                                                                                      Plaintiffs’ CIT police practices expert has opined that the use of the WRAP, “following a
                                                                                        24
                                                                                             protracted physical struggle and multiple Taser deployments, and after Bauer had obviously
                                                                                        25
                                                                                             entered a state of excited delirium—a medical emergency—and further, after Bauer had already
                                                                                        26
                                                                                             been secured in handcuffs, was inappropriate, excessive under the circumstances, and a violation
                                                                                        27
                                                                                             of the manufacturer’s recommendations.” Walker Decl. Ex. F, Harmening Report at p. 35 ¶ 3.
                                                                                        28
                                                                                             The excessive, unreasonable use of the WRAP in addition to the use of the spit mask directly

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   11                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 19 of 37


                                                                                         1 contributed to Jacob Bauer’s death. Ex. C, Ryan Report ¶¶ 424, 425, 428-430; Ex. F, Harmening

                                                                                         2 Report pp. 23-25, 30, 34-35; Ex. J, Freeman Report at pp. 16-18; Ex. K, Knight Report at ¶¶ 44,

                                                                                         3 47-48, 50; Ex. L Wohlgelernter Report, at pp. 3-4; Ex. O, Ferenc Depo. at 20:25-21:6.

                                                                                         4           G.      Defendants Denied Paramedics Access to Jacob.
                                                                                         5           Officers trained in Crisis Intervention Tactics are trained that mentally ill individuals are

                                                                                         6 “at an increased risk for excited delirium and sudden death after a prolonged physical encounter.”

                                                                                         7 Ex. D-12, Use of Force, PPD Policy 300.6 – PPD’s own policy states as follows:

                                                                                         8           Persons who exhibit extreme agitation, violent irrational behavior accompanied by
                                                                                                     profuse sweating, extraordinary strength beyond their physical characteristics and
                                                                                         9           imperviousness to pain (sometimes called “excited delirium”), or who require a
                                                                                                     protracted physical encounter with multiple officers to be brought under control,
                                                                                        10           may be at an increased risk of sudden death. Calls involving these persons should
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                     be considered medical emergencies. Officers who reasonably suspect a
                                                                                        11           medical emergency should request medical assistance as soon as practicable
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                                     and have medical personnel stage away if appropriate.
                                                                                        12

                                                                                        13 At PPD 445 (emphasis added).
                                                A Professional Corporation




                                                                                        14           Defendants allege that medical attention was timely summoned. However, despite the fact
                                                  ATTORNEYS AT LAW




                                                                                        15 that Jacob was clearly at risk of sudden death, medical personnel were not requested until six

                                                                                        16 minutes after the confrontation turned violent, when nine officers were already on the scene, and

                                                                                        17 only as officers began to apply the WRAP. See Ex. F-3 and Ex. R-1, Macfarlane Matrix 2 and Ex

                                                                                        18 R, McFarlane timeline. When paramedics arrived on scene at approximately 15:11, they were not

                                                                                        19 given full access to Jacob Bauer for another fourteen minutes until an unconscious Jacob Bauer

                                                                                        20 was restrained on the gurney and when fire department officials finally attempted to check his

                                                                                        21 pulse (at approximately 15:25). Id.

                                                                                        22           Despite denying paramedics access to Jacob, PPD officers failed to do anything to monitor

                                                                                        23 Jacob’s physical health. When Jacob pled with officers that he could not breathe, they told him

                                                                                        24 that he could because he was speaking. Ex. J-1, Sarasua BWC. This directly contradicts

                                                                                        25 California and national training; officers are specifically trained that a person is not necessarily

                                                                                        26 getting enough oxygen to survive just because they are speaking. Ex. C, Ryan Report. at ¶ 430;

                                                                                        27 Ex. F, Harmening Report at p. 27. The supervisor on scene, Sgt Billdt, “did not know” whether

                                                                                        28 Jacob should have been re-assessed and given a chance to breathe. Ex. G at 146:13-20


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    12                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 20 of 37


                                                                                         1           Paramedic Kitchens told officers that, because she had administered the sedative, she

                                                                                         2 needed access to Jacob in order to monitor his breathing, but she was not given access to Jacob

                                                                                         3 for eight minutes from the time the sedative was administered. Ex. O at 46:15-48:33. Paramedics

                                                                                         4 also stated in their interviews that the spit hood prevented them from seeing that Jacob was blue.

                                                                                         5 The fact that officers were more concerned about securing restraints on an excessively restrained

                                                                                         6 and unconscious Jacob Bauer directly contradicts PPD’s own Medical Consideration policy. Ex.

                                                                                         7 D-12 at PPD 445.

                                                                                         8           H.      Jacob’s Death Was Caused by Officers’ Use of Force, not Methamphetamine
                                                                                                             Intoxication.
                                                                                         9
                                                                                                     Dr. Ferenc determined that Jacob died of acute methamphetamine toxicity, but he also
                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             noted other significant causes that contributed to Jacob’s death including mechanical asphyxia
                                                                                        11
                                                                                             after being placed in police restraints. Walker Decl. Ex. O-42, Coroner Report at p. 2, attached
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12
                                                                                             to Ex. O, Ferenc Depo., at 64:20-25. Defendants rely heavily on Dr. Ferenc’s finding of
                                                                                        13
                                                                                             methamphetamine toxicity and ignore Dr. Ferenc’s other findings. Notably, Defendants do not
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                             cite any expert testimony supporting their causation argument.
                                                                                        15
                                                                                                     Plaintiffs’ experts strongly dispute Dr. Ferenc’s primary finding that Jacob died of acute
                                                                                        16
                                                                                             methamphetamine toxicity. Ex. K, Knight Report at p. 9, ¶ 50. Plaintiffs’ pathologist, Dr. Laura
                                                                                        17
                                                                                             Knight opines “[b]ut for the interaction with police (and subsequent restraints and violent
                                                                                        18
                                                                                             struggle), Mr. Bauer would not have died when he did.” Id. She based her reasoning on the
                                                                                        19
                                                                                             “temporal relationship with the violent events immediately prior to” his death.” Id.
                                                                                        20
                                                                                                     In discussing the WRAP, Dr. Knight described how the WRAP could have impaired
                                                                                        21
                                                                                             Jacob’s ability to breathe, particularly in conjunction with the simultaneous “pressure to his
                                                                                        22
                                                                                             back/shoulders that may have enhanced this hunched forward position,” as he likely needed
                                                                                        23
                                                                                             “rapid/deeper breathing for post-exercise recovery after violent struggle.” Id. at p. 8 ¶ 47. Jacob
                                                                                        24
                                                                                             was placed in this position for nineteen minutes. Ex. J, Freeman Report at p. 17.
                                                                                        25
                                                                                                     Dr. Ferenc concurred in his deposition testifying that the restraints impaired Jacob ability
                                                                                        26
                                                                                             to breathe and caused the mechanical asphyxia when he was placed in the in the “jack-knife”
                                                                                        27
                                                                                             position, as well as the application of the spit mask and the officers pushing on Jacob’s back
                                                                                        28
                                                                                             while he was restrained. Ex. O, Ferenc Depo. at 26:20-27:8.

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   13                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 21 of 37


                                                                                         1           Plaintiffs’ epidemiologist, Dr. Michael Freeman opines that “[t]here is no evidence that

                                                                                         2 supports the implication that the very small amount of methamphetamine in Mr. Bauer’s blood

                                                                                         3 (0.42 mg/L) was even a plausible cause of his death in the absence of the violent restraint.”

                                                                                         4 Walker Decl. Ex. J, Freeman Report at p. 20. According to Dr. Freeman “[a] comparison of the

                                                                                         5 number of doses to the number of deaths each year yields a risk of 1 death per 353,000 doses of

                                                                                         6 methamphetamine” such that “the risk of death from a single dose of methamphetamine is

                                                                                         7 exceedingly small.” Id. He also opines that the use of the Taser further increased his need for

                                                                                         8 oxygen. Id. at p. 19.

                                                                                         9           Plaintiffs’ cardiology expert, Dr. Daniel Wohlgelernter, also disputes Dr. Ferenc’s

                                                                                        10 determination that sudden cardiac arrest or methamphetamine toxicity were the cause of death.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 Rather, Dr. Wohlgelernter opines that the restraints applied to Jacob led to asphyxia which, “in
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 conjunction with the heightened requirement for oxygen[,] created a lethal oxygen supply-

                                                                                        13 oxygen demand imbalance for Mr. Bauer, with resultant hypoxia and subsequent PEA cardiac
                                                A Professional Corporation




                                                                                        14 arrest.” Ex. L, Wohlgelernter report at p. 4.
                                                  ATTORNEYS AT LAW




                                                                                        15           This is clearly disputed by the video evidence that shows Jacob unconscious at least four

                                                                                        16 minutes before being placed on the gurney. Still PPD failed to allow paramedics full access to

                                                                                        17 Jacob Bauer for seven minutes once he lost consciousness. See Ex. F-3 and Ex. R-1, Macfarlane

                                                                                        18 Matrix 2 and Ex R, McFarlane timeline and Freeman report at p 24. Defendants ignore the fact

                                                                                        19 that Jacob ceased speaking long before he was placed in the ambulance and lost consciousness

                                                                                        20 long before they ever allowed paramedics access to him. Dr. Knight noted that, once restrained

                                                                                        21 in the WRAP, Jacob became quieter, eventually ceasing to speak. Ex. K, Knight Report at ¶ 47;

                                                                                        22 see also, Ex. O, Ferenc Depo. at 72:20-73:4, and Ex. J, Freeman Report at p. 18. Dr. Freeman

                                                                                        23 noted that Jacob’s breathing became shallower, “and his face began to turn blue.” Ex. J,

                                                                                        24 Freeman Report p. 7 (emphasis in original).

                                                                                        25           Crucially, Drs. Ferenc, Knight, and Freeman also confirmed that none of the sedative

                                                                                        26 given by Paramedic Kitchens was found in Jacob’s circulatory system, which indicated that

                                                                                        27 Jacob’s “circulatory system already had collapsed or was in the process of collapsing when the

                                                                                        28 dose was administered,” six minutes before paramedics had access to him. Ex. O, Ferenc Depo.


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    14                        CASE NO. 3:19-CV-04593-LB
                                                                                                  Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 22 of 37


                                                                                         1 at 47:23-48:3; Ex. J, Freeman Report at pp. 10-11, 23; Ex. K, Knight Report at ¶ 41; Ex. R-1,

                                                                                         2 MacFarlane.

                                                                                         3           I.      Pleasanton Police Department’s Policies Applicable to the Mentally Ill Are
                                                                                                             Plainly Deficient, as is Their Training of Officers.
                                                                                         4
                                                                                                     The aforementioned facts demonstrate that PPD’s training and policies are deficient or
                                                                                         5
                                                                                             non-existent. Clearly, officers lack the proper training for: de-escalation tactics; excited
                                                                                         6
                                                                                             delirium; Taser usage; application of the WRAP; appropriate use of force; mechanical,
                                                                                         7
                                                                                             positional, and compressional asphyxia and hypoxia. Despite clear violations of policy and
                                                                                         8
                                                                                             standard police training, PPD’s administrative investigation determined that officers acted in
                                                                                         9
                                                                                             compliance with all policies (only minor violations were found) and all use of force was
                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             appropriate. 2 Ex. P, Gora Depo., Taser (46:4-17); use of pressure (109:22-111:5); handcuffs
                                                                                        11
                                                                                             (68:3-16); use of WRAP (93:15-19); spit hood (94:11-23); medical attention timely summoned
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12
                                                                                             (99:20-101:2). Chief Spiller agreed, ratifying all violations of policy and training and the
                                                                                        13
                                                                                             excessive use of force used against Jacob Bauer and another mentally ill man, John Deming
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                             (discussed below). Walker Decl. Ex. Q, Spiller Depo. at 72:8-73:8 (taser use in Deming); 83:13-
                                                                                        15
                                                                                             25 (handcuffs on Bauer); 64:23-65:1 (supervision); 75:19-76:5 (finding no need for remedial
                                                                                        16
                                                                                             training, administrative leave, etc.); and 78:8-20 (finding no training deficiency or even potential
                                                                                        17
                                                                                             policy violations).
                                                                                        18
                                                                                                     PPD’s Taser policy is deficient as it does not limit the amount of time that officers can
                                                                                        19
                                                                                             Tase an individual, even though national standards limit the time to fifteen seconds. Ex. F,
                                                                                        20
                                                                                             Harmening Report at p. 21. Regarding PPD’s lack of a policy, Harmening opined, “[i]n theory,
                                                                                        21
                                                                                             as long as only a single Taser is deployed, [PPD policy would allow officers to deploy] electrical
                                                                                        22
                                                                                             charge … to the individual until the battery runs dry.” Id.
                                                                                        23
                                                                                                     PPD has no policy concerning the use of the WRAP. Id. at 22. Clearly, Defendants were
                                                                                        24
                                                                                             either untrained or inexperienced in the application of the WRAP, which is why it took them so
                                                                                        25
                                                                                             long to apply it and so long to remove it once Jacob had coded. Id. at p. 34.
                                                                                        26

                                                                                        27
                                                                                              2 Notably, the investigation was conducted by Sergeant Eric Gora, who had been under
                                                                                        28    investigation after the death of John Deming, Jr. Middleton was also involved in Deming’s
                                                                                              death and Chin was a part of the investigation.

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   15                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 23 of 37


                                                                                         1           Even where PPD policy exists, PPD’s officers are insufficiently trained on those policies.

                                                                                         2 This includes policies and training on warrantless arrests. Ex. C, Ryan Report at ¶ 380 (“there is

                                                                                         3 nothing in the video, or in the testimony of the officers that would support the facts necessary to

                                                                                         4 justify a pat-down or handcuffing of” Jacob).

                                                                                         5           They were further insufficiently training on use of spit masks; they placed a spit mask on

                                                                                         6 Jacob because he was bleeding even though he had labored breathing in violation of their own

                                                                                         7 policy. Ex. F, Harmening Report at p. 22.

                                                                                         8           In addition, PPD officers lack training on the use of de-escalation tactics, having failed to

                                                                                         9 use them at every step of the encounter. Harmening Report at p. 31. They also failed to properly

                                                                                        10 consider whether Jacob was in a state of excited delirium and needed emergency medical care.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 Id. at 31-32. Even if the thought crossed their mind, it was not a priority, exacerbating the
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 situation with force and risking the sudden death of Jacob – exactly what happened. Id.

                                                                                        13           As discussed in detail above, the supervisory officers Sgts. Billdt and Knight lacked
                                                A Professional Corporation




                                                                                        14 sufficient training on PPD’s own policies as well as standard police training, as they did nothing
                                                  ATTORNEYS AT LAW




                                                                                        15 to intervene with the unlawful excessive force used on Jacob Bauer or treat his situation as a

                                                                                        16 medical emergency in accordance with PPD’s own policies.

                                                                                        17           Most importantly, PPD’s failure to implement a policy that facilitates the execution of a

                                                                                        18 proper administrative investigation prevents any real changes from being made, including to

                                                                                        19 officers’ actions that result in death. Ex. F, Harmening Report at p. 33; Ex. C, Ryan Report at

                                                                                        20 ¶ 437. Instead, over and over again, PPD ratifies their officers’ conduct. Id. Chin and

                                                                                        21 Middleton were commended for how they handled their contact with Jacob Bauer. See Walker

                                                                                        22 Decl. Ex. E-6, Chin Performance Evaluation, attached to Chin Depo. at 161:10-162:20; Walker

                                                                                        23 Decl. Ex. D-13, Middleton Performance Evaluation, attached to Middleton Depo. at 139:17-

                                                                                        24 140:16. PPD has demonstrated the obvious deficiencies and problems here, particularly in light

                                                                                        25 of the Deming case, where no de-escalation tactics were used and a Taser and K-9 unit were

                                                                                        26 deployed, in violation of PPD policies and California and national standards, on a calm,

                                                                                        27 communicative Deming. Harmening Report. at p. 33.

                                                                                        28           Finally, PPD has no policy about notifying officers of prior contacts with mentally ill


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   16                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 24 of 37


                                                                                         1 individuals or CIT unit. Ex. F, Harmening Report at p. 9; Ex. E, Chin Depo. at 61:9-12. Had

                                                                                         2 these policies existed, Jacob’s death could have been prevented. Defendant Middleton was not

                                                                                         3 even aware of the policy PPD did have regarding police contacts with mentally ill individuals.

                                                                                         4 Ex. D, Middleton Depo. at 37:14-38:4.

                                                                                         5             This is not surprising considering in the two years prior to Jacob’s death, two other

                                                                                         6 mentally ill individuals were killed by PPD. John Deming, Jr. and Shannon Edward Estill were

                                                                                         7 both suffering mental health crises and were killed by PPD officers. Ex. P, Gora Depo. at 25:9-

                                                                                         8 27:10, 122:12-18, 128:6-24. Instead of employing de-escalation tactics, officers deployed lethal

                                                                                         9 force, killing both. No officers were reprimanded. No policies were changed or added (except

                                                                                        10 to require the use of BWC). Id. In short, PPD did nothing, essentially telling officers that this
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 conduct was acceptable, and they would suffer no repercussions. Importantly, Defendant
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 Middleton was an on-scene officer when Deming was killed.

                                                                                        13             All of these failures, led to a predictable outcome with regard to PPD’s encounter with a
                                                A Professional Corporation




                                                                                        14 third mentally ill man, Jacob Bauer. Despite being on actual notice of his mental illness by the
                                                  ATTORNEYS AT LAW




                                                                                        15 multiple prior contacts from his parents, PPD failed to treat him as mentally ill, used unlawful

                                                                                        16 excessive force in their encounter which resulted in his untimely, preventable and tragic death.

                                                                                        17 III.        LEGAL STANDARDS

                                                                                        18        A.          Summary Judgment Standards.

                                                                                        19           The Ninth Circuit has “held repeatedly that the reasonableness of force used is ordinarily

                                                                                        20 a question of fact for the jury.” Smith v. City of Hemet, 394 F.3d 689, 701 (9th Cir. 2005) (en

                                                                                        21 banc). “‘Because [the excessive force inquiry] nearly always requires a jury to sift through

                                                                                        22 disputed factual contentions, and to draw inferences therefrom, we have held on many occasions

                                                                                        23 that summary judgment or judgment as a matter of law in excessive force cases should be

                                                                                        24 granted sparingly.’” Id.

                                                                                        25             The Ninth Circuit has held that, where the force used has led to death, the Court must

                                                                                        26 carefully consider all the evidence and inferences in favor of the decedent:

                                                                                        27             Cases involving an officer’s use of deadly force can pose difficult problems for
                                                                                                       determining the reasonableness of the officer’s conduct because the officer […] is
                                                                                        28             often the only surviving eyewitness […]. In such cases, the court must examine all
                                                                                                       of the evidence in the record as well as expert testimony to determine if the officer’s

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                      17                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 25 of 37


                                                                                         1           story is internally consistent with and consistent with other known facts.

                                                                                         2 Reynolds v. County of San Diego, 84 F.3d 1162, 1169 (9th Cir. 1996). In cases of deadly force,

                                                                                         3 the Court “cannot ‘simply accept what may be a self-serving account by the police officer.’”

                                                                                         4 Cruz v. City of Anaheim, 765 F.3d 1076, 1079 (9th Cir. 2014). It must also look at the

                                                                                         5 circumstantial evidence that, if believed, would tend to discredit the police officers’ story, and

                                                                                         6 consider whether this evidence could convince a jury that the officers acted unreasonably. Id.

                                                                                         7        B.          Qualified Immunity Standards.

                                                                                         8           To determine whether an officer is entitled to qualified immunity, courts apply a two-

                                                                                         9 prong test. Pearson v. Callahan, 555 U.S. 233, 232 (2009) (citing Saucier v. Katz, 533 U.S. 194,

                                                                                        10 201 (2001)). First, the court will determine “whether the facts that a plaintiff has alleged or
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 shown make out a violation of a constitutional right.” Id. (citing Saucier, 533 U.S. at 201 and
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 Fed. R. Civ. P., rules 12, 50, 56). If the plaintiff meets the first prong, the court will determine

                                                                                        13 “whether the right at issue was ‘clearly established’ at the time of defendant’s alleged
                                                A Professional Corporation




                                                                                        14 misconduct.” Id. (citing Saucier, 533 U.S. at 201). A right is clearly established when “[t]he
                                                  ATTORNEYS AT LAW




                                                                                        15 contours of the right [are] sufficiently clear that a reasonable official would understand that what

                                                                                        16 he is doing violates that right.” Sialoi v City of San Diego, 823 F.3d 1223, 1231 (9th Cir. 2016)

                                                                                        17 (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987)). Under both prongs, the court “may

                                                                                        18 not resolve genuine disputes of fact in favor of the party seeking summary judgment.” Tolan v.

                                                                                        19 Cotton, 572 U.S. 650, 656 (2014) (citations omitted) (per curiam).

                                                                                        20             The Supreme Court has affirmed that that “caselaw does not require a case directly on

                                                                                        21 point for a right to be clearly established.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018). The

                                                                                        22 “preexisting law [need only] provide ‘fair warning.’” Pike v. Hester, 891 F.3d 1131, 1141 (9th

                                                                                        23 Cir. 2018) (quoting Kennedy v. City of Ridgefield, 439 F.3d 1055, 1065 (9th Cir. 2006)).

                                                                                        24 Requiring facts of previous cases to be “materially similar” to the case at issue is a “rigid gloss on

                                                                                        25 the qualified immunity standard” and “not consistent with our cases.” Hope v. Pelzer, 536 U.S.

                                                                                        26 730, 739 (2002).

                                                                                        27             Rice v. Morehouse, No. 18-35459, 2021 WL 853301, *6 (9th Cir. Mar. 8, 2021) is a case

                                                                                        28 that was decided by the Ninth Circuit after Defendants filed this MSJ and is dispositive on the


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   18                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 26 of 37


                                                                                         1 issue of qualified immunity in this case. In Rice, Officer Murakami pulled Rice over in a traffic

                                                                                         2 stop for failing to signal and believing that he was driving under the influence. Id. at *2. Rice

                                                                                         3 refused to show Murakami any documents aside from his license. Id. Murakami called for

                                                                                         4 “Code 3” cover and implied that she was in danger. Id. She told Rice to get out of the car

                                                                                         5 because he was under arrest, which Rice refused to do. Id. Morehouse and Shaffer arrived first.

                                                                                         6 In total, seventeen officers responded. Id. at *7. After Rice unlocked the car, “Murakami and

                                                                                         7 Morehouse pulled [Rice] out from the car” which Rice testified he did not resist. When

                                                                                         8 Murakami was unable to grip Rice’s arm, Morehouse and Schaffer took Rice down to the ground

                                                                                         9 causing him to land “face-first on the pavement.” Id. Before Rice was handcuffed, the officers

                                                                                        10 “repeatedly struck and kneed [him], wrenching his arms and shoulders, and twisted his fingers”
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 while he lay on the ground. Id. The misdemeanor charge against Rice was later dismissed for
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 lack of reasonable suspicion or probable cause to stop him. Id.

                                                                                        13            Reversing the trial judge, the Ninth Circuit found that defendants were not entitled to
                                                A Professional Corporation




                                                                                        14 qualified immunity because a jury could find that the officers used unreasonable and excessive
                                                  ATTORNEYS AT LAW




                                                                                        15 force against Rice in response to his possible commission of only a minor offense and the fact

                                                                                        16 that he had engaged in only passive resistance against the officers. Id. at *7-10. The Rice court

                                                                                        17 noted that the law has long distinguished between active and passive resistance and “[t]he right to

                                                                                        18 be free from the application of non-trivial force for engaging in mere passive resistance was

                                                                                        19 clearly established prior to 2008.” Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1093 (9th Cir.

                                                                                        20 2013). Where a person does “not make any threats or resist the officer [until force is applied],

                                                                                        21 under our case law, the use of non-trivial force of any kind was unreasonable.” Id. at 1094

                                                                                        22 (emphasis in original).

                                                                                        23 IV.       ARGUMENT

                                                                                        24           As a preliminary matter, we note that Defendants did not address Plaintiffs’ Ninth Cause

                                                                                        25 of Action, violation of the Americans with Disabilities Act (42 U.S.C. § 12101, et seq.), which

                                                                                        26 Your Honor found to be sufficiently pled in the Order Granting in Part and Denying in Part

                                                                                        27 Defendant’s Motion to Dismiss Second Amended Complaint. See ECF 47 at pp. 7-8.

                                                                                        28           A.      Defendants Middleton and Chin Violated Jacob’s Fourth Amendment Rights
                                                                                                             When They Unlawfully Seized him.

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   19                         CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 27 of 37


                                                                                         1

                                                                                         2           Plaintiffs do not dispute that Defendants Middleton and Chin could detain Jacob in an

                                                                                         3 investigatory detention. Rather, Middleton and Chin did not have the lawful right to handcuff

                                                                                         4 him, escalating the detention to a physical one. Moreover, there were no facts that justified the

                                                                                         5 use of handcuffs in order to search for weapons. Defendants argue that they could place Jacob in

                                                                                         6 handcuffs for officer safety purposes, but, as stated in detail above, Jacob Bauer did not present

                                                                                         7 any danger to anyone at the time he was physically accosted by Defendants.

                                                                                         8                   a.       Defendants Middleton and Chin did not have reasonable suspicion to
                                                                                                                      handcuff Jacob
                                                                                         9

                                                                                        10           Defendants acknowledge that handcuffing a person elevates the intrusiveness of an
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 investigatory detention and is not part of a typical search for weapons or Terry stop. ECF 73 at
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 12:1-3 (citing United States v. Bautista, 684 F.2d 1286 (9th Cir. 1982)). Bautista makes clear that

                                                                                        13 in order to escalate the investigative detention with the use of handcuffs there must be facts
                                                A Professional Corporation




                                                                                        14 showing the suspect was potentially dangerous or attempting to flee. Id. at 1289.
                                                  ATTORNEYS AT LAW




                                                                                        15           The Supreme Court has affirmed that “[i]t must be recognized that whenever a police

                                                                                        16 officer accosts an individual and restrains his freedom to walk away, he has ‘seized’ that person.”

                                                                                        17 Terry v. Ohio, 392 U.S. 1, 16 (1968). “The scope of [an investigative] search must be ‘strictly

                                                                                        18 tied to and justified by’ the circumstances which rendered its initiation permissible. Id. at 18. A

                                                                                        19 court asks, “would the facts available to the officer at the moment of the seizure or the search

                                                                                        20 ‘warrant a man of reasonable caution in the belief’ that the action taken was appropriate?” Id.

                                                                                        21 (quoting Beck v. State of Ohio, 379 U.S. 89, 97 (1964)).

                                                                                        22           To conduct a search for weapons, an officer must “ha[ve] reason to believe that he is

                                                                                        23 dealing with an armed and dangerous individual.” Id. at 30. The test assesses “whether a

                                                                                        24 reasonably prudent man in the circumstances would be warranted in the belief that his safety or

                                                                                        25 that of others was in danger.” Id. at 27. If not, the Fourth Amendment is violated.

                                                                                        26           As articulated above, it is clear that no one’s safety was in question. Defendants cannot

                                                                                        27 articulate any facts that safety was an issue or that it was reasonably necessary to escalate the

                                                                                        28 detention. Moreover, since there was not probable cause to arrest Jacob for any crime, no


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                  20                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 28 of 37


                                                                                         1 use of force was warranted in trying to effect such an arrest.

                                                                                         2           In Blankenhorn v. City of Orange, 485 F.3d 463, 472 (9th Cir. 2007) (overruled on other

                                                                                         3 grounds), the court held that “any [] resistance (and corresponding probable cause) arose out of

                                                                                         4 the initial arrest for trespassing. “If there was no probable cause to arrest Blankenhorn for

                                                                                         5 trespassing in the first place, it makes no difference for the present purposes if he resisted

                                                                                         6 arrest.” Id. (emphasis added); see also, Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d

                                                                                         7 912, 920 (9th Cir.2001) (where officers “arrived after the alleged battery occurred, they had no

                                                                                         8 lawful basis to arrest “Arpin for the battery” and therefore could not arrest him.”) Further, the

                                                                                         9 Arpin Court held that “gang-tackling without first attempting a less violent means of arresting

                                                                                        10 a relatively calm trespass suspect—especially one who had been cooperative in the past and
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 was at the moment not actively resisting arrest—” violated the Fourth Amendment. Id.
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 (emphasis added).

                                                                                        13           Similarly, here, escalating the detention when Jacob Bauer was calm and cooperative and
                                                A Professional Corporation




                                                                                        14 forcefully seizing him in handcuffs was an unlawful violation of his Fourth Amendment rights.
                                                  ATTORNEYS AT LAW




                                                                                        15                   b.       Defendants Middleton and Chin are not entitled to qualified immunity
                                                                                                                      for the unlawful seizure
                                                                                        16
                                                                                                     Since the established law is clear that the seizure and arrest of Jacob was unlawful,
                                                                                        17
                                                                                             Middleton and Chin are not entitled to qualified immunity.
                                                                                        18
                                                                                                     Defendants reliance on Edgerly v. City & Cty. of San Francisco, 599 F.3d 946 (9th Cir.
                                                                                        19
                                                                                             2010) is misplaced. There, the Court concluded that officers could arrest Edgerly without a
                                                                                        20
                                                                                             warrant because the crime – trespass – was committed in their presence. Id. at 956. Here, it is
                                                                                        21
                                                                                             undisputed that the alleged vandalism was committed outside of Middleton and Chin’s presence
                                                                                        22
                                                                                             and they had no probable cause to arrest him for it. Ex. C, Ryan Report at ¶ 382-385.
                                                                                        23
                                                                                                     Defendants are also mistaken in their reliance on United States v. Santana, 427 U.S. 38,
                                                                                        24
                                                                                             40, 43 (1976), which involved “a true ‘hot pursuit,’” as Santana attempted to flee into her house
                                                                                        25
                                                                                             as officers approached. The Supreme Court of the United States thus specifically held “a suspect
                                                                                        26
                                                                                             may not defeat an arrest which has been set in motion in a public place … by the expedient of
                                                                                        27
                                                                                             escaping to a private place.” Id. at 43. Here, Jacob was cooperative, merely staring off into
                                                                                        28
                                                                                             space, and made no physical attempt to flee. Ex. E., Chin Depo at 71:6-72:5. Santana is

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   21                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 29 of 37


                                                                                         1 therefore inapplicable and does not support a finding of qualified immunity for Chin or

                                                                                         2 Middleton. As such, Jacob’s Fourth Amendment rights were violated and summary judgment on

                                                                                         3 this basis must be denied.

                                                                                         4           B.      Defendant Officers Violated the Fourth Amendment by Using Unreasonable
                                                                                                             and Excessive Force Against Jacob.
                                                                                         5
                                                                                                     In a claim for excessive force under the Fourth Amendment, the court assesses “whether
                                                                                         6
                                                                                             the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances
                                                                                         7
                                                                                             confronting them” in a three-factor balancing test “from the perspective of a reasonable officer on
                                                                                         8
                                                                                             the scene, rather than with the 20/20 vision of hindsight.” Graham v. Connor, 490 U.S. 386, 397,
                                                                                         9
                                                                                             396 (1989) (citations omitted). The court balances “(1) ‘the severity of the intrusion on the
                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             individual’s Fourth Amendment rights by evaluating the type and amount of force inflicted,’ (2)
                                                                                        11
                                                                                             ‘the government’s interest in the use of force,’ and (3) the balance between ‘the gravity of the
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12
                                                                                             intrusion on the individual’ and ‘the government’s need for that intrusion.’” Lowry v. City of San
                                                                                        13
                                                                                             Diego, 858 F.3d 1248, 1256 (9th Cir. 2017) (en banc) (internal quotations omitted) (quoting
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                             Glenn v. Washington Cnty., 673 F.3d 864, 871 (9th Cir. 2011).
                                                                                        15
                                                                                                     Again, Rice v. Morehouse, outlined above is particularly illustrative. As to the severity of
                                                                                        16
                                                                                             the intrusion on the individual, the Rice Court found that the take-down “involved a ‘substantial’
                                                                                        17
                                                                                             and ‘aggressive use’ of force,” as they are generally considered “quite severe” and Rice suffered
                                                                                        18
                                                                                             extreme, long-term pain as a result. Rice, supra, 2021 WL 853301 at *6.
                                                                                        19
                                                                                                     Regarding the government interest, the Rice Court found that the officers had only a minor
                                                                                        20
                                                                                             interest related to their use of force, noting, inter alia, that: Rice was suspected of only minor
                                                                                        21
                                                                                             offenses (driving under the influence); he was not “an immediate threat to the safety of the
                                                                                        22
                                                                                             officers or others, the most important factor under Graham,” particularly as there were seventeen
                                                                                        23
                                                                                             officers on the scene; and he did not resist until after he was taken down. Id. at *7-8.
                                                                                        24
                                                                                                     The Court noted Morehouse and Shaffer had “a duty to independently evaluate a situation
                                                                                        25
                                                                                             when they arrive[d]” and “the officers did not apparently consider ‘what other tactics if any were
                                                                                        26
                                                                                             available’ to effect the arrest,” which they are ‘required’ to do. The court then concluded the
                                                                                        27
                                                                                             amount of force used against Rice was excessive. Id. at *8 (quoting Bryan v. MacPherson, 630
                                                                                        28
                                                                                             F.3d 805, 831 (9th Cir. 2010).

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    22                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 30 of 37


                                                                                         1           Importantly, the Ninth Circuit has held that “[t]he problems posed by, and thus the

                                                                                         2 tactics to be employed against, an unarmed, emotionally distraught individual who is

                                                                                         3 creating a disturbance or resisting arrest are ordinarily different from those involved in

                                                                                         4 law enforcement efforts to subdue an armed and dangerous criminal who has recently

                                                                                         5 committed a serious offense.” Deorle v. Rutherford, 272 F.3d 1272, 1282–83 (9th Cir. 2001).

                                                                                         6 Thus, if an officer believes that an individual “was mentally disturbed he should have made

                                                                                         7 greater effort to take control of the situation through less intrusive means.” Bryan, supra, 630

                                                                                         8 F.3d at 829. “[E]ven ‘when an emotionally disturbed individual is ‘acting out’ and inviting

                                                                                         9 officers to use deadly force to subdue him, the governmental interest in using such force is

                                                                                        10 diminished by the fact that the officers are confronted … with a mentally ill individual.’” Id.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 (quoting Deorle, supra, 272 F.3d at 1283). Thus, the court can presume that the interests of the
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 mentally ill individual outweigh that of the officers, particularly because the government also

                                                                                        13 has an interest in “providing assistance to a person in need of psychiatric care.” Id.
                                                A Professional Corporation




                                                                                        14           Here, the intrusion on Jacob and the use of force against him was severe. Middleton and
                                                  ATTORNEYS AT LAW




                                                                                        15 Chin did a leg sweep and forcefully took Jacob to the ground. Defendant Middleton Tased Jacob

                                                                                        16 multiple times. As additional officers arrived on scene, no one independently evaluated the use of

                                                                                        17 force. Chin hit Jacob with multiple closed-fist “distractionary blows”. Trovao Tased Jacob

                                                                                        18 simultaneously as Middleton also Tased Jacob. Ex. C, Ryan Report ¶ 396; Ex. I-19 at 1:48-1:53.

                                                                                        19 Trovao stomped on Jacob and jabbed him with a baton. Ex. I-21 and Ex. I-22. No one used de-

                                                                                        20 escalation tactics. Defendants’ actions went beyond those in Rice; Jacob did not just suffer

                                                                                        21 extreme pain – he died. With regard to the government interest involved, Jacob was suspected of

                                                                                        22 only a minor offense; he was not “an immediate threat to the safety of the officers or others”; he

                                                                                        23 did not resist until after he was taken down; and Defendants did not consider de-escalation despite

                                                                                        24 his mental health crisis. On balance, Jacob’s interests clearly outweighed those of the Defendants

                                                                                        25 and the force used against him was unconstitutionally excessive.

                                                                                        26                   a.       Neither Defendants Middleton, Chin, nor Trovao are entitled to
                                                                                                                      qualified immunity for their unreasonable and excessive force
                                                                                        27
                                                                                                     Under the two prong test for qualified immunity, Plaintiffs have properly demonstrated
                                                                                        28
                                                                                             that each officers’ actions constituted a clear violation of Jacob’s Fourth Amendment rights.

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                  23                         CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 31 of 37


                                                                                         1           As to the second prong, the Rice Court held that the right to be free from the non-trivial

                                                                                         2 use of force when a person is only engaged in passive resistance has long been clearly

                                                                                         3 established. The Rice court cited six precedential cases where the individual refused to retreat or

                                                                                         4 failed to comply, but the officer’s use of force was nontrivial and thus qualified immunity was

                                                                                         5 denied. Rice, supra, 2021 WL 853301, at *9–10 (citing Gravelet-Blondin, 728 F.3d at 1092–96

                                                                                         6 (Taser); Palmer v. Sanderson, 9 F.3d 1433, 1436 (9th Cir. 1993); Deorle, 272 F.3d at 1277, 1281

                                                                                         7 (shooting a beanbag projectile at a suicidal and irrational person who refused to put down his

                                                                                         8 crossbow); and Bryan, supra, 630 F.3d at 805 ( use of taser during a traffic stop).

                                                                                         9           Moreover, in C.R. v. City of Antioch, No. 16-CV-03742-JST, 2018 WL 3108982, at *5

                                                                                        10 (N.D. Cal. June 25, 2018), the plaintiff told officers repeatedly that he could not breathe as
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 officers pressed him face first to the ground. They told him that, if he stopped resisting, he
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 would not breathe in dirt. Id. This Court emphasized that summary judgment is not the proper

                                                                                        13 forum in which to address qualified immunity, noting that a jury could disbelieve the officers that
                                                A Professional Corporation




                                                                                        14 “they did not hear Rucks complain of breathing difficulties, that they never pressed their full
                                                  ATTORNEYS AT LAW




                                                                                        15 body weight into Rucks, and that they were applying only whatever pressure they felt was

                                                                                        16 necessary to restrain a person who was resisting arrest and posed a safety risk.” Id.

                                                                                        17           In addition, in Garlick v. Cty. of Kern, 167 F. Supp. 3d 1117, 1154, 1158 (E.D. Cal.

                                                                                        18 2016), the court denied qualified immunity on claims regarding the use of impact blows and

                                                                                        19 prolonged application of body weight to a person’s back.

                                                                                        20           For all these reasons, Defendants Middleton, Chin, and Trovao are not entitled to

                                                                                        21 qualified immunity for the excessive unconstitutional force used to restrain Jacob Bauer.

                                                                                        22           C.      Plaintiffs’ Claims for Supervisory Liability Against Defendants Marty Billdt
                                                                                                             and Jason Knight Are Proper.
                                                                                        23
                                                                                                     Supervisors are liable under section 1983 for:
                                                                                        24
                                                                                                     1) their own culpable action or inaction in the training, supervision, or control of
                                                                                        25           subordinates; 2) their acquiescence in the constitutional deprivation of which a
                                                                                                     complaint is made; or 3) for conduct that showed a reckless or callous indifference
                                                                                        26           to the rights of others.” In other words, a supervisor can be held liable in his
                                                                                                     individual capacity “if he set in motion a series of acts by others, or knowingly
                                                                                        27           refused to terminate a series of acts by others, which he knew or reasonably should
                                                                                                     have known, would cause others to inflict the constitutional injury.”
                                                                                        28
                                                                                             Zeen v. Cty. of Sonoma, No. 17-CV-02056-LB, 2018 WL 2445518, at *10 (N.D. Cal. May 31,

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   24                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 32 of 37


                                                                                         1 2018) (internal citations omitted). Where an on-scene supervisor does nothing, supervisor

                                                                                         2 liability is facially evident. See, e.g., AG. G. by & through Aquino v. City of Hayward, No. 19-

                                                                                         3 CV-00697-DMR, 2019 WL 2929788, at *3 (N.D. Cal. July 8, 2019) (this Court denied a motion

                                                                                         4 to dismiss claims against supervisory officers on scene who made only one cautionary statement

                                                                                         5 to their subordinates and “did nothing further to manage or supervise” them).

                                                                                         6           As is discussed in detail in section E above, Sgts. Billdt and Knight failed in their duties

                                                                                         7 as supervisors at every turn. They failed to consider whether Jacob was in a mental health crisis.

                                                                                         8 They failed to summon medical attention and failed to monitor whether Jacob was in a medical

                                                                                         9 emergency. They failed to properly supervise the use of force and application of restraints to

                                                                                        10 Jacob. In short, a reasonable supervisory officer would have recognized that the actions of the
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 officers were excessive, but Defendants Knight and Billdt were either wholly ineffective or
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 wholly disinterested. As such, they are liable for their failure to intervene and for allowing the

                                                                                        13 unconstitutional conduct of their subordinates. See also, Maxwell, supra, 708 F.3d at 1086 (the
                                                A Professional Corporation




                                                                                        14 Ninth Circuit denying summary judgment to two supervisors who were present on the scene but
                                                  ATTORNEYS AT LAW




                                                                                        15 failed to intervene in their subordinates’ constitutional violations).

                                                                                        16           D.      Defendant Officers Demonstrated a Purpose to Harm Jacob in Violation of
                                                                                                             the Fourteenth Amendment’s Mandate of Substantive Due Process.
                                                                                        17
                                                                                                     In a claim for violation of substantive due process claim, Plaintiffs must show that the
                                                                                        18
                                                                                             officer’s conduct “ ‘shocks the conscience,’ or ‘violates the decencies of civilized conduct.’
                                                                                        19
                                                                                             either “(1) by showing that the officer acted with “deliberate indifference,” or (2) […] ‘that he
                                                                                        20
                                                                                             acted with a purpose to harm.’” Garlick, supra, 167 F. Supp. 3d at 1164 (E.D. Cal. 2016)
                                                                                        21
                                                                                             (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998) and Porter v. Osborn, 546 F.3d
                                                                                        22
                                                                                             1131, 1137 (9th Cir. 2008). Deliberate indifference applies where “actual deliberation is
                                                                                        23
                                                                                             practical.” Tatum v. Moody, 768 F.3d 806, 821 (9th Cir. 2014) (internal citations omitted).
                                                                                        24
                                                                                                     “[W]here a law enforcement officer makes a snap judgment because of an escalating
                                                                                        25
                                                                                             situation, his conduct may only be found to shock the conscience if he acts with a purpose to
                                                                                        26
                                                                                             harm unrelated to legitimate law enforcement objectives.” Id. The totality of the circumstances
                                                                                        27
                                                                                             governs which standard applies. A determination of which standard applies considers the totality
                                                                                        28
                                                                                             of the circumstances. Porter, 546 F.3d 1131 at 1137. Generally, “the determination of which

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   25                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 33 of 37


                                                                                         1 situation [the officer] actually found himself in is a question of fact for the jury.” C.E.W. v. City

                                                                                         2 of Hayward, No. 13–CV–04516–LB, 2015 WL 1926289, at *13 (N.D. Cal. Apr. 27, 2015)

                                                                                         3 (citing Duenez v. City of Manteca, No. CIV. S-11-1820 LKK, 2013 WL 6816375, at *14 (E.D.

                                                                                         4 Cal. Dec. 23, 2013)). The threshold question is “whether the behavior of the governmental

                                                                                         5 officer is so egregious, so outrageous, that it may fairly be said to shock the contemporary

                                                                                         6 conscience.” Fontana v. Haskin, 262 F.3d 871, 882 n.7 (9th Cir. 2001) (quoting Lewis, 523 U.S.

                                                                                         7 at 848 n.8).

                                                                                         8           Here, the purpose to harm standard applies. Under the provocation doctrine, which is

                                                                                         9 considered under this standard, where the officer provokes the person’s non-compliance and

                                                                                        10 responds with an “unconstitutionally disproportionate response to a suspect’s
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 noncompliance,” the court may find a violation of substantive due process. Garlick, 167 F.
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 Supp. 3d at 1167 (citing Porter, 546 F.3d at 1131 (9th Cir.2008)). In Green v. Taylor, No. C 12-

                                                                                        13 5933 CRB (PR), 2014 WL 6693865, at *4 (N.D. Cal. Nov. 26, 2014), this Court noted that,
                                                A Professional Corporation




                                                                                        14 “[e]ven if plaintiff’s actions created a need for the responding officer defendants to use force to
                                                  ATTORNEYS AT LAW




                                                                                        15 handcuff and/ or otherwise control him, punching and hitting plaintiff while plaintiff was

                                                                                        16 handcuffed and on his stomach supports the inference that the responding officer defendants used

                                                                                        17 force for the malicious and sadistic purpose of causing harm.” Here, there was not a trivial

                                                                                        18 amount of force applied. Moreover, Middleton and Chin, not Jacob, initiated this struggle. See

                                                                                        19 also, Porter, 546 F.3d at 1141 (“[w]hen an officer creates the very emergency he then resorts to

                                                                                        20 deadly force to resolve, he is not simply responding to a preexisting situation”; Chang v. City of

                                                                                        21 Pacifica, No. C 15-4591 SBA, 2018 WL 10460280, at *14 (N.D. Cal. Mar. 30, 2018) (this Court

                                                                                        22 denied summary judgement on substantive due process where officers exacerbated the conflict).

                                                                                        23           E.      Defendant Officers did not Monitor Jacob’s Physical Condition and Failed to
                                                                                                             Provide him With Medical Care.
                                                                                        24

                                                                                        25           Officers are liable under section 1983 and the Fourteenth Amendment for failure to

                                                                                        26 provide medical care where:

                                                                                        27                (i) the defendant made an intentional decision with respect to the conditions
                                                                                                          under which the plaintiff was confined; (ii) those conditions put the plaintiff at
                                                                                        28                substantial risk of suffering serious harm; (iii) the defendant did not take
                                                                                                          reasonable available measures to abate that risk, even though a reasonable

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    26                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 34 of 37


                                                                                         1                officer in the circumstances would have appreciated the high degree of risk
                                                                                                          involved—making the consequences of the defendant’s conduct obvious; and
                                                                                         2                (iv) by not taking such measures, the defendant caused the plaintiff’s injuries.

                                                                                         3 Gordon v. Cty. of Orange, 888 F.3d 1118, 1124–25 (9th Cir. 2018), cert. denied sub nom. Cty. of

                                                                                         4 Orange, Cal. v. Gordon, 139 S. Ct. 794 (2019). Under the third element, plaintiffs must prove

                                                                                         5 only that the officer’s conduct was not objectively reasonable – “a test that will necessarily

                                                                                         6 ‘turn[ ] on the facts and circumstances of each particular case.’” Castro v. Cty. of Los Angeles,

                                                                                         7 833 F.3d 1060, 1071 (9th Cir. 2016) (quoting Kingsley v. Hendrickson, 576 U.S. 389, 397

                                                                                         8 (2015).) Under the Fourth Amendment, officers are obligated to promptly summon medical

                                                                                         9 attention. Maddox v. City of Los Angeles, 792 F.2d 1408, 1415 (9th Cir. 1986).

                                                                                        10           Here, Jacob entered into a state of excited delirium when the altercation began, yet officers
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 delayed summoning medical attention until after he was being put in a WRAP. No one
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 monitored Jacob’s vital signs. No one took seriously his pleas for air. No one did anything

                                                                                        13 once he lost consciousness. When paramedics did arrive, officers denied them access to Jacob
                                                A Professional Corporation




                                                                                        14 until he was placed on the gurney – approximately twenty-five minutes after the incident
                                                  ATTORNEYS AT LAW




                                                                                        15 began – except to allow them to give an unconscious Jacob a sedative. They then denied

                                                                                        16 paramedics access to Jacob for another five minutes even though paramedics told them they

                                                                                        17 needed to monitor his airway. Because of this excessive and extreme delay, Jacob died well

                                                                                        18 before he left the scene.

                                                                                        19           Defendant officers are also not entitled to qualified immunity on this claim. See, e.g.,

                                                                                        20 Estate of Owensby v. City of Cincinatti, 413 F.3d 596 (6th Cir. 2005) (denying qualified

                                                                                        21 immunity to officers where the arrestee died from injuries inflicted by the officers).

                                                                                        22           F.      Plaintiffs’ Monell Claims Against Defendants City of Pleasanton and Chief
                                                                                                             Spiller are Proper.
                                                                                        23
                                                                                                     Municipalities are liable for violations of constitutional rights where there is a custom or
                                                                                        24
                                                                                             policy, including a failure to train or to enact a necessary policy, which is express, longstanding,
                                                                                        25
                                                                                             or has been ratified by a final policymaker, which “amounts to deliberate indifference” and is the
                                                                                        26
                                                                                             “moving force behind the constitutional violation.” City of Canton, Ohio v. Harris, 489 U.S.
                                                                                        27
                                                                                             378, 388–89 (1989); see also, Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). A
                                                                                        28
                                                                                             plaintiff “need only show that the specific use of force […] violated the Constitution, and that

                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    27                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 35 of 37


                                                                                         1 city policy caused the unconstitutional application of force in this instance.” Chew v. Gates, 27

                                                                                         2 F.3d 1432, 1444 n. 12 (9th Cir. 1994). Deliberate indifference exists when the “need for more or

                                                                                         3 different action ‘is so obvious, and the inadequacy [of the current procedure] so likely to result in

                                                                                         4 the violation of constitutional rights, that the policymakers ... can reasonably be said to have

                                                                                         5 been deliberately indifferent to the need.” Oviatt By & Through Waugh v. Pearce, 954 F.2d

                                                                                         6 1470, 1477–78 (9th Cir. 1992) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 483–84

                                                                                         7 (1986)) (alterations in original).

                                                                                         8           As articulated above in detail in Section II(I), PPD’s policies and its training are plainly

                                                                                         9 deficient. Chief Spiller – the final policymaker – ratified the actions of all the Defendant

                                                                                        10 officers. These failures directly caused the deaths of three (3) mentally ill individuals, and led to
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 the violation of Jacob’s constitutional rights.
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12                   a.       PPD’s policies are deficient.

                                                                                        13           As discussed in Section II.I, PPD does not have policies for crucial types of conduct that
                                                A Professional Corporation




                                                                                        14 officers regularly, or can expect to, engage in. This includes asphyxia and hypoxia, prolonged
                                                  ATTORNEYS AT LAW




                                                                                        15 use of the taser or the use of the WRAP device.

                                                                                        16           It has no policy by which officers are notified of prior contacts with mentally ill people.

                                                                                        17           PPD obviously does not have sufficient policies related to oversight of use of force

                                                                                        18 incidents as repeated administrative investigations of deaths have found no serious policy

                                                                                        19 violations.

                                                                                        20                   b.       PPD’s training is deficient.

                                                                                        21           PPD’s training regarding responding to calls involving the mentally ill is also clearly

                                                                                        22 deficient. In the two years before Jacob’s death, two other mentally ill people, John Deming, Jr.

                                                                                        23 and Shannon Edward Estill, were killed at the hands of PPD. In those deaths and Jacob’s, de-

                                                                                        24 escalation tactics were not used because PPD officers lacked proper training on their use.

                                                                                        25           Former Chief David Spiller expected that officers “would use the training, tools and

                                                                                        26 experience to manage the call [regarding an individual in a mental health crisis] as effectively as

                                                                                        27 possible. That would include any previous CIT training.” Ex. Q, Spiller Depo. at 23:24-24:11.

                                                                                        28 He also expected that, per their training, officers would recognize that the person was in a mental


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                    28                          CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 36 of 37


                                                                                         1 health crisis and use these techniques, “even if they also suspected that the person may also be

                                                                                         2 under the influence of [] of illegal drugs.” Id. at 24:13-25:2. Despite these expectations, officers

                                                                                         3 failed to use any CIT training or tactics. In this case, Middleton and Chin, testified that they

                                                                                         4 would not use any of these techniques to respond to a call involving the mentally ill unless that

                                                                                         5 was the only issue. Ex. E, Chin Depo. at 63:13-65:10 and Ex D, Middleton Depo 57:15-61:8.

                                                                                         6           With regard to the death of John Deming, Plaintiffs’ CIT/police standards expert will

                                                                                         7 testify that officers “should have been attempting to de-escalate” the situation. Ex. F, Harmening

                                                                                         8 Report at p. 33. Instead, Gora, the on-scene supervisor, ordered officers to deploy a Taser while

                                                                                         9 Deming sat on top of a truck, was calm, and was communicating with officers. Id. This is the

                                                                                        10 same PPD officer that investigated the death of Jacob Bauer. A reasonable person would
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 recognize that both Deming and Jacob Bauer were in the midst of a mental health crisis, but PPD
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 chose force over de-escalation. Spiller saw no “training deficiency” in the Bauer or Deming

                                                                                        13 incidents; and no training or policy changes occurred after these or the Estill incident. Deming
                                                A Professional Corporation




                                                                                        14 (Ex. Q, Spiller Depo. at 64:2-66:4, 72:18-73:8, 75:9-76:12, 77:18-78:4); (Estill) Ex. P, Gora
                                                  ATTORNEYS AT LAW




                                                                                        15 Depo. at 27:11-25.

                                                                                        16           Finally, PPD is also clearly lacking in its training of supervisors. As outlined in detail

                                                                                        17 above, Sgts. Billdt and Knight just stood around watching while officers used numerous types of

                                                                                        18 excessive force on Jacob. They did not consider whether Jacob was in a mental health crisis,

                                                                                        19 they failed to summon medical attention, failed to monitor Jacob’s vital signs, and failed to

                                                                                        20 supervise the application of restraints.

                                                                                        21                   c.       Defendants City and Spiller ratified officers’ actions

                                                                                        22           Contrary to Defendants’ assertions, a “municipality also can be liable for an isolated

                                                                                        23 constitutional violation if [a] final policymaker ‘ratified’ a subordinate’s actions.” Christie v.

                                                                                        24 Iopa, 176 F.3d 1231, 1238 (9th Cir. 1999).

                                                                                        25           Chief Spiller is unquestionably the final policymaker. After the deaths of Deming, Estill,

                                                                                        26 and Bauer, no officers were reprimanded or counseled. See, e.g., Ex. Q, Spiller Depo. at 73:6-8

                                                                                        27 (Deming); 77:18-78:4 (Bauer); see also, East v. City of Richmond, No. C 10-2392 SBA, 2010

                                                                                        28 WL 4580112, at *4 (N.D. Cal. Nov. 3, 2010) (the plaintiff’s allegations that the Chief of Police


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   29                           CASE NO. 3:19-CV-04593-LB
                                                                                                Case 3:19-cv-04593-LB Document 80-2 Filed 03/26/21 Page 37 of 37


                                                                                         1 “knew of other, repeated acts of misconduct by Officers [...], but yet, failed to take any corrective

                                                                                         2 action against these officers” were sufficient to “state a plausible claim for liability under

                                                                                         3 Monell”).

                                                                                         4           By ratifying the conduct of the officers involved in the cases of Deming, Estill, and

                                                                                         5 Bauer, PPD accepts the conduct of officers who flout the Constitution; standard California and

                                                                                         6 national police training; relevant caselaw and statutes; and PPD’s own policies.

                                                                                         7           G.      Questions of Fact Preclude Summary Judgment of State Law Claims.

                                                                                         8           Defendants’ argument on Plaintiffs’ state law claims – violations of the Bane Act (Cal.

                                                                                         9 Civil Code section 52.1), battery, negligence – rests on the assumption that Plaintiffs’ Fourth

                                                                                        10 Amendment claims fail. Because Plaintiffs have alleged facts sufficient to establish their claims,
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 Defendants are not entitled to summary judgment on these claims. See, e.g., Green v. City &
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 Cty. of San Francisco, 751 F.3d 1039, 1053 (9th Cir. 2014) (because there was a triable issue of

                                                                                        13 material fact as to whether “Defendants’ conduct was ‘pursuant to a lawful investigatory stop,’”
                                                A Professional Corporation




                                                                                        14 state law claims for assault, negligence, and IIED, summary judgment was improper).
                                                  ATTORNEYS AT LAW




                                                                                        15 V.        CONCLUSION

                                                                                        16           For the foregoing reasons, Defendants are not entitled to judgment as a matter of law as

                                                                                        17 to any claims in this action and their motion for summary judgment/partial summary judgment

                                                                                        18 should be denied.

                                                                                        19

                                                                                        20 DATE: March 26, 2021                                GWILLIAM I VARY CHIOSSO CAVALLI & BREWER

                                                                                        21

                                                                                        22                                                      /s/
                                                                                        23                                                      J. Gary Gwilliam
                                                                                                                                                Jayme L. Walker
                                                                                        24                                                      Attorneys for Plaintiffs
                                                                                                                                                JOHN AND ROSE BAUER
                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28


                                                                                             PLTFS.’ OPP. TO DEFS.’ MSJ                   30                         CASE NO. 3:19-CV-04593-LB
